 

ASSET PURCHASE AGREEMENT AMONG

LY Retail LLC

AND

eOPULENCE, LLC.

AS OF FEBRUARY 22, 2012, as revised

 

 

 

 

TABLE OF CONTENTS         Page   Page         SECTION 1.      DEFINITIONS 1    
  SECTION 2.      BASIC TRANSACTION. 1       (a) Purchase and Sale of Assets 7
(b) Assumption of Liabilities 7 (c) Purchase Price 7 (d) The Closing 7 (e)
Deliveries at the Closing 7 (f) Intentionally Omitted 8 (g) Intentionally
Omitted 8 (h) Release of Certain Escrow Shares 8 (i) Allocation of Purchase
Price 8  (j) Fractional Shares 8 (k) Access to Records 8       SECTION 3.
      REPRESENTATIONS AND WARRANTIES OF SELLER 8       (a) Organization and
Corporate Power of Seller 8 (b) Authorization of Transaction 8 (c)
Noncontravention 9 (d) Brokers' Fees 9 (e) Title to Assets 9 (f) Financial
Statements 9 (g) Events Subsequent to February 22, 2012 10 (h) Stock Ownership
10 (i) Undisclosed Liabilities 10 (j) Legal Compliance 10 (k) Tax Matters 10 (l)
Real Property 11 (m) Intellectual Property 11 (n) Tangible Assets 12 (o)
Inventory 12 (p) Contracts 12 (q) Predominant Customers 12 (r) Change in
Customers or Vendors 13 (s) Notes and Accounts Receivable 13 (t) Insurance 13
(u) Product Liability 13 (v) Product Warranty 13 (w) Litigation 13 (x) Employees
14 (y) Employee Benefits 14 (z) Environment, Health and Safety 14 (aa)
Intentionally Omitted 14 (bb) Disclosure 14 (cc) Processing of Returns 14 (dd)
Investment 14 (ee) Guaranties 14 (ff) Cure 14       SECTION 4      
REPRESENTATIONS AND WARRANTIES OF BUYER 15       (a) Organization of Buyer 15

 

 

 

 

(b) Authorization of Transaction 15 (c) Noncontravention 15 (d) Brokers' Fees 15
(e) Litigation 15 (f) Disclosure 15 (g) Cure 15       SECTION 5.       COVENANTS
16       (a) Further Assurances 16 (b) Confidentiality 16 (c) Closing Date
Financial Statements 16 (d) Indemnification Provisions for the Benefit of Buyer
16 (e) Indemnification Provisions for the Benefit of Seller 17 (f)
Indemnification Matters Involving Third Parties 17 (g) Intentionally Omitted 18
(h) Other Indemnification Provisions 18 (i) Fraud 18 (j) Records 19 (k) Third
Party Consents 19 (l) Non-Compete 19 (m) Risk of Loss; Condemnation 19 (n) Tax
Return Filing and Payment 20 (o) General 20 (p) Operation of Business 20 (q)
Preservation of Business 20 (r) Full Access 21 (s) No Solicitation 21 (t)
Material Adverse Change 21 (u) Transfer Taxes 21 (v) Satisfaction of Excluded
Liabilities 21 (w) Employee Benefit Matters 21 (x) Use of Trademark "eOPULENCE”
22 (y) Letters of Credit 22 (z) Payment of Certain Assumed Liabilities 22      
SECTION 6       CONDITIONS TO OBLIGATION TO CLOSE 22       (a) Conditions to
Obligation of Buyer 22 (b) Conditions to Obligation of Seller 23       SECTION 7
      CLOSING DOCUMENTS 24       (a) Seller  Deliveries 24 (b) Buyer Deliveries
25       SECTION 8       TERMINATION 26       (a) Method of Termination 26 (b)
Rights Upon Termination 26       SECTION 9.       ARBITRATION OF DISPUTES 27 (a)
Mandatory Arbitration 27 (b) Arbitrator's Qualifications and Selection 27 (c)
Governing Law; Written Decision 27 (d) Procedures; Evidence; Experts 27 (e)
Costs 27

 

 

 

 

(f) Consent to Jurisdiction 27 (g) Injunctive Relief 27 (h) Indemnification 28
(i) Survival 28 (j) WAIVER OF JURY TRIAL; EXEMPLARY DAMAGES 28 (k) Interest 28  
    SECTION 10.       OTHER AGREEMENTS 28       (a) Lockup of the Shares 28 (b)
Press Releases and Public Announcements 28 (c) HSR and Other Filings 28 (d No
Third-Party Beneficiaries 28 (e) Entire Agreement 28 (f) Succession and
Assignment 29 (g) Counterparts 29 (h) Headings 29 (i) Notices 29 (j) Governing
Law 29 (k) Amendments and Waivers 30 (l) Severability 30 (m) Expenses 30 (n)
Construction 30 (o) Incorporation of Exhibits and Schedules 30 (p) Taxable Asset
Purchase 30 (q) Further Actions 30 (r) Time of the Essence 30 (s) Bulk Sales 30

 

 

 

 

Exhibits Under the Asset Purchase Agreement

 

Exhibit A Non-Qualified Stock Option Agreement 38       Exhibit B Lock-Up
Agreement 42       Exhibit C Form of Bill of Sale, Assignment and Assumption
Agreement 47

 

 

 

 

Schedules Under the Asset Purchase Agreement     Schedule 1.1(a) Tangible
Personal Property Schedule 1.1(b) Intellectual Property Included in Acquired
Assets Schedule 1.1(c) Assumed Contracts Schedule 1.1(d) Receivables Included in
Acquired Assets Schedule 1.1(f) Governmental Permits, Rights, Etc. Included in
Acquired Assets Schedule 1.1(i) Prepaid Expenses Included in Acquired Assets    
Schedule 1.2 Excluded Assets     Schedule 1.3 Assumed Liabilities and
Obligations     Schedule 3(a) D.B.A., Assumed and Fictitious Names Schedule 3(d)
Brokers' Fees Schedule 3(g) Subsequent Events Schedule 3(l)(i) Owned Real
Property Schedule 3(l)(ii) Real Property Leased or Subleased to Seller Schedule
3(m)(i) Intellectual Property Infringement Schedule 3(m)(ii) Certain
Intellectual Property of Seller Schedule 3(m)(iii)  Grant of Rights to
Intellectual Property of Seller Schedule 3(m)(iv) Certain Intellectual Property
Used by Seller Schedule 3(o) Inventory Schedule 3(p) Contracts Schedule 3(s)
Collectability of Receivables 

 

6

 

  

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement") is entered into as of February
22, 2012 among LY Retail, LLC, a California limited liability company ("Buyer"),
eOPULENCE, LLC a New York limited liability Company ("Seller"). Buyer and Seller
are referred to collectively herein as the "Parties."

 

This Agreement contemplates a transaction in which Buyer will, on the terms and
conditions set forth herein, purchase all of the assets and assume certain of
the liabilities of Seller for the consideration specified herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made and in consideration of the representations, warranties and covenants
herein contained, the Parties agree as follows.

 

SECTION 1. DEFINITIONS:

 

Capitalized terms used herein and not otherwise defined herein are defined in
Appendix I to this Agreement.

 

SECTION 2. BASIC TRANSACTION:

 

(a)          Purchase and Sale of Assets:

 

Upon the Closing (as defined below) pursuant to this Agreement and subject to
the terms hereof, Buyer will purchase from Seller and Seller will sell,
transfer, convey and deliver to Buyer, all of their respective right, title and
interest in and to the Acquired Assets.

 

(b)          Assumption of Liabilities:

 

Upon the Closing pursuant to this Agreement and subject to the terms hereof and
in consideration of the purchase by Buyer of the Acquired Assets, Buyer shall
assume and become responsible for the Assumed Liabilities. Buyer will not assume
or have any responsibility, however, with respect to any obligation or liability
of Seller not included within the definition of Assumed Liabilities.

 

(c)          Purchase Price:

 

In consideration of the purchase by Buyer of the Acquired Assets and the
assumption of the Assumed Liabilities, Buyer agrees to pay to Seller an
aggregate purchase price (the "Purchase Price") consisting of options to
purchase three hundred thousand (300,000) shares, (the “Option Shares”) of the
common stock, $.0001 par value per share, (the "Common Stock") of Buyer (the
"Shares") with a strike price of $0.30 per share. Seller hereby agrees to enter
into the following agreements: (i) a Non-Qualified Stock Option Agreement
attached as Exhibit A hereto (the "NQSO Agreement"), and (ii) a lock-up
agreement attached as Exhibit B hereto (the "Lock-Up Agreement").

 

(d)          The Closing:

 

The closing of the transactions contemplated hereby (the "Closing") shall take
place at the offices of Buyer at 10:00 a.m. on such date and time as the Parties
shall agree, following (or simultaneously with) the satisfaction or waiver of
all conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (the date of the Closing is referred to as the "Closing
Date").

 

(e)          Deliveries at the Closing:

 

At the Closing, the following documents shall be executed and delivered and the
following actions shall occur: (i) Seller shall deliver to Buyer the various
documents referred to in Section 7(a) below; (ii) Buyer shall deliver to Seller
the various certificates, instruments and documents referred to in Section 7(b)
below; (iii) Seller shall execute, acknowledge (if appropriate) and deliver to
Buyer: (A) a bill of sale, assignment and assumption agreement for the Acquired
Assets and the Assumed Liabilities in the form of Exhibit C hereto (the "Bill of
Sale"), (B) assignment documents with respect to certain of the Acquired Assets
(including Intellectual Property transfer documents) in the forms attached
hereto as Exhibit D hereto (the "Assignment Documents") and (C) such other
instruments of sale, transfer, conveyance and assignment as Buyer and its
counsel have reasonably requested for the sale, transfer, conveyance and
assignment of the Acquired Assets free and clear of all Security Interests,
other than as specifically agreed upon herein, and (iv) Buyer shall execute,
acknowledge (if appropriate) and deliver to Seller (A) the Bill of Sale and (B)
such other instruments of assumption as Seller and its counsel have reasonably
requested for the assumption of the Assumed Liabilities.

 

7

 

 

(f)          Intentionally Omitted:

 

(g)         Intentionally Omitted:

 

(h)         Intentionally Omitted:

 

(i)          Allocation of Purchase Price: The consideration paid by Buyer to
Seller pursuant to this Agreement shall be allocated among the Acquired Assets,
including any intangible assets, as Seller and Buyer have mutually agreed on or
prior to the date hereof. The allocation of the Purchase Price was bargained and
negotiated for and each party agrees to report the transactions contemplated
hereby for Federal income Tax and all other Tax purposes (including, without
limitation, for purposes of Section 1060 of the Code) in a manner consistent
with the allocation set forth on Exhibit E determined pursuant to this Section
2(i) and in accordance with all applicable rules and regulations and to take no
position inconsistent with such allocation in any administrative or judicial
examination or other proceeding. Each of Buyer and Seller shall timely file the
appropriate forms in accordance with the requirements of Section 1060 of the
Code and this Section 2(i).

 

j)           Fractional Shares: No fractional shares and no scrip or certificate
therefore will be issued or transferred in connection with the deliveries
contemplated by this Agreement, and any fractional share shall be rounded to the
nearest whole share.

 

(k)         Access to Records: After Closing, Buyer shall provide Seller and
Seller's Accountant with reasonable access to all records of Buyer pertaining to
the Acquired Business that are necessary for Seller to prepare and Seller's
Accountant to audit all of the financial statements to be prepared by Seller or
audited by Seller's Accountant pursuant to the terms of this Agreement.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES OF SELLER: Seller represents and
warrants to Buyer that each of the statements set forth below is true and
correct in all respects. Such representations, warranties, covenants and
agreements constitute a material inducement to Buyer to enter into this
Agreement, to enter into the other Transaction Documents, to purchase the
Acquired Assets, to assume the Assumed Liabilities and to consummate the other
transactions contemplated hereby and thereby.

 

(a)         Organization and Corporate Power of Seller: Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New York and Seller has all requisite corporate power and authority to
own, lease and operate the Acquired Assets and to carry on the Business. Seller
neither owns or leases any real property nor has any employees, sales
representatives, agents or inventory in any state of the United States other
than the States of New York (except pre-paid inventory that may possibly be in
transit) and there are no other jurisdictions in which the nature of the
business of Seller or the locations of the Acquired Assets requires Seller to
obtain qualification or licensing to do business as a foreign corporation,
except where the failure to so qualify or become licensed would not have a
Material Adverse Effect. Seller has no Subsidiaries and does not, directly or
indirectly, conduct any of the Business through, or have any investment or other
interest in, any Person.

 

(b)         Authorization of Transaction: Seller has full corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party and to perform its obligations hereunder and
thereunder. Without limiting the generality of the foregoing, the Board of
Directors and the requisite stockholders of Seller has duly authorized the
execution, delivery and performance of this Agreement by Seller in accordance
with applicable law including the General Corporation Law of the State of New
York and the provisions of the Certificate of Incorporation and Bylaws of
Seller. This Agreement and the other Transaction Documents to which it is a
party constitute the valid and legally binding obligations of Seller,
enforceable in accordance with their respective terms and conditions, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and to general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law). Seller represents and warrants that no other
third party consents are necessary or required for this asset purchase agreement
to consummate between the Parties.

 

8

 

 

(c)          Noncontravention: Subject to compliance with the HSR
(Hart-Scott-Rodino) Act, neither the execution and the delivery of this
Agreement, the other Transaction Documents or the other documents contemplated
hereby and thereby, nor the consummation of the transactions contemplated hereby
and thereby will (i) violate any Law or Order of any Governmental Body or court
to which Seller or any of the Acquired Assets or Assumed Liabilities are subject
or any provision of the Certificate of Incorporation and Bylaws of either Seller
or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice under, any Contract to which either
Seller is a party or by which it is bound or to which any of its assets are
subject (or result in the imposition of any Security Interest upon any of their
assets), except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice or other
specified occurrence would not have a Material Adverse Effect. Seller does not
need to give any notice to, make any filing with, or obtain any authorization,
consent or approval of any Governmental Body or other Person in order for the
Parties to consummate the transactions contemplated by this Agreement (including
the execution, delivery and performance of the assignments and assumptions
referred to in Section 2 of this Agreement), except where the failure to give
notice, to file, or to obtain any authorization, consent or approval would not
have a Material Adverse Effect.

 

(d)          Brokers' Fees: Seller represents and warrants that Seller does not
have any Liability or obligation to pay any fees or commissions or other
compensation to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

 

(e)          Title to Assets: Seller has good and valid title to, or a valid
leasehold interest in or the right to use, as the case may be, all of the
Acquired Assets, free and clear of all Security Interests. Without limiting the
generality of the foregoing Seller has good and valid title to, or the right to
use the Website Names and associated logos, if any, free and clear of any
Security Interest or restriction on transfer. On the Closing Date, Buyer will
receive good and valid title to, or a valid leasehold interest in or the right
to use, as the case may be, the Acquired Assets, free and clear of any Security
Interest or restriction on transfer (except for Security Interests and
restrictions on transfer imposed as a result of actions or agreements of Buyer).
Upon Closing, the Acquired Assets, together with the license provided by
Seller's Affiliate to Buyer pursuant to the License Agreement and the services
to be provided by Parent to Buyer in accordance with the Service Agreement,
shall be all the assets and services necessary to permit Buyer to conduct the
Business as presently conducted by Seller. Upon Closing, none of the Excluded
Assets shall be necessary to permit Buyer to conduct the Business as it is
presently conducted by Seller.

 

(f)          Financial Statements:

 

(i) At or prior to Closing, Seller shall have delivered to Buyer true and
complete copies of the following financial statements (collectively the
"Historical Financial Statements") of Seller: the audited balance sheet as at
December 30, 2011, and the related statements of income, retained earnings and
cash flows for the fiscal year then ended, audited by Seller's Accountant. For
purposes of this Agreement, December 30, 2011 is referred to herein as the "Most
Recent Fiscal Year End," and the balance sheet referred to in the previous
sentence as of December 30, 2011 is referred to herein as the "Most Recent
Balance Sheet"). The Historical Financial Statements (including the notes
thereto) will have been prepared from the books and records of the Seller in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby and the Historical Financial Statements will present fairly, in
all material respects, the financial condition of Seller as of such dates and
the results of operations of Seller for such periods.

 

(ii) Seller has delivered to Buyer true and complete copies of the unaudited
balance sheet of Seller as of January 27, 2012 (the "January 2012 Balance
Sheet") and the related unaudited statements of income, retained earnings and
cash flows of Seller for the six-month period then ended (collectively, the
"January 2012 Financial Statements"). The January 2012 Financial Statements have
been prepared by Seller from the books and records of Seller in accordance with
GAAP consistent with Seller's past practice in the preparation of its interim
financial statements, and the January 2012 Financial Statements present fairly,
in all material respects, the financial condition of Seller as of the date, and
the results of operations of Seller for the six-month period then ended, subject
to normal recurring year-end adjustments and the lack of footnotes and other
presentation items. The Closing Date Balance Sheet will contain an adequate
reserve, in accordance with GAAP, for any awards payable pursuant to any
sweepstakes currently being conducted by Seller.

 

9

 

 

(g)          Events Subsequent to January 27, 2012: Since January 27, 2012,
there has not been any Material Adverse Effect and none of the officers or
directors of Seller has Knowledge of any such event, circumstance or change
which is threatened. Without limiting the generality of the foregoing, since
that date: (i) Seller has not sold, leased, transferred or assigned any material
assets (individually or in the aggregate), tangible or intangible; (ii) No
Person, including Seller, has accelerated, terminated, made material
modifications to, or canceled any material Contract to which Seller is a party
or by which it is bound; (iii) No Person, including Seller, has imposed any
Security Interest upon any of Seller's assets, tangible or intangible; (iv)
Seller has not made any material capital expenditures; (v) Seller has not made
any material investment in, or any material loan to, any other Person; (vi)
Seller has not created, incurred, assumed or guaranteed more than $10,000
individually or $25,000 in the aggregate in indebtedness for borrowed money and
capitalized lease obligations; (vii) Seller has not granted any license or
sublicense of any material rights (individually or in the aggregate) under or
with respect to any Intellectual Property; (viii) There has been no change made
or authorized in the Certificate of Incorporation or in the Bylaws or other
organizational documents of Seller; (ix) Seller has not, directly or indirectly,
distributed to either Parent or any of its Affiliates or with respect to its
capital stock, any of the Acquired Assets other than the amount of cash, if any,
not included in the Acquired Assets; (x) Seller has not experienced any material
damage, destruction or loss (whether or not covered by insurance) to any of its
properties or assets; (xi) Seller has not made any loan to, or entered into any
other transaction (other than a transaction described in clause (xii) below)
that could be Buyer's obligation after the Closing with, any of its
stockholders, directors, officers or employees; (xii) Except for oral agreements
entered into in the Ordinary Course of Business providing solely for employment
at will, Seller has not entered into any employment Contract or collective
bargaining agreement, written or oral, or modified the terms of any existing
such Contract or agreement; (xiii) Seller has not granted any increase in the
base compensation of any of its officers or non-officer employees, in each case
other than in the Ordinary Course of Business; (xiv) Except as contemplated by
the provisions of this Agreement, Seller has not adopted or terminated or, in
any material respect, amended or modified, any bonus, profit-sharing, incentive,
severance or other plan, Contract or commitment for the benefit of any of its
directors, officers or employees (or taken any such action with respect to any
other employee benefit plan, Contract or arrangement); (xv) Seller has not made
any other material change in employment terms for any of its officers or
employees other than in the Ordinary Course of Business; (xvi) Seller has kept
in full force and effect insurance comparable in amount and scope to coverage
maintained by it as of the Most Recent Fiscal Year End and required pursuant to
any material agreement, instrument or document to which it is a party; (xvii)
Seller has not made any material change in any method of accounting, or
accounting principle, method or practice; (xviii) Seller has not settled,
released or forgiven any material claim or litigation or waived any material
right; (xix) Seller has not committed to do any of the foregoing; and (xx)
Seller has conducted the Business in the Ordinary Course of Business and has
used its commercially reasonable efforts to preserve its goodwill intact.

 

(h)           Stock Ownership: Seller is the beneficial and record owner of 100
% of beneficial interest of the company

 

(i)            Undisclosed Liabilities: Seller has no material Liabilities,
except for (i) liabilities set forth on the January 2012 Balance Sheet which
have arisen in the Ordinary Course of Business and in connection with and for
the benefit of the Acquired Assets; and (ii) liabilities which have arisen after
the date of the January 2012 Balance Sheet in the Ordinary Course of Business
and in connection with and for the benefit of the Acquired Assets.

 

(j)            Legal Compliance: Seller has complied with all applicable Laws
and Orders of all Governmental Bodies and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand or notice has been filed or, to
the Knowledge of the officers or directors of either Parent or Seller, has been
commenced against Seller alleging any failure so to comply, except where the
failure to comply with any of the above would not have a Material Adverse
Effect.

 

(k)           Tax Matters:

 

(i) Seller has filed all Tax Returns that it was required to file. All such Tax
Returns were correct and complete in all material respects. All Taxes owed by
Seller (whether or not shown on any Tax Return) have been paid. Seller currently
is not the beneficiary of, or subject to, any extension of time within which to
file any Tax Return.

 

10

 

 

(ii) There is no material dispute or claim concerning any Tax liability of
Seller either formally asserted or raised, or, to the Knowledge of the directors
or officers of Seller, threatened by any Governmental Body.

 

(iii) Seller has reported and duly paid state and local sales and use Taxes in
all states in which it is required to report and pay such Taxes, including sales
and/or use Taxes on sales of merchandise and on catalogs and other promotional
materials.

 

(iv) There is no material dispute or claim of Liability against Seller for sales
or use Taxes either formally asserted or raised or, to the Knowledge of the
directors or officers of either Seller , threatened by any Governmental Body.

 

(l)            Real Property:

 

(i) Seller currently rents warehouse space (the “Warehouse”) located at 63
Flushing Avenue Brooklyn Navel Yard, Unit 340 Building #3, Floor #2, Suite 202A
Brooklyn, NY 11205 from Sam Londa. Seller represents and warrants that Buyer
will be allowed to sublet the Warehouse under the same terms and conditions
provided to Seller if Buyer elects to sublet the Warehouse.

 

(m)          Intellectual Property:

 

(i) Seller has not interfered with, infringed upon, misappropriated, or violated
any material Intellectual Property rights of any Person in any material respect
and Seller has not received any pending charge, complaint, claim, demand or
notice alleging any such interference, infringement, misappropriation or
violation (including any claim that Seller must license or refrain from using
any Intellectual Property rights of any Person). To the Knowledge of the
directors or officers of Seller after reasonable investigation customary in the
industry, no third party has interfered with, infringed upon, misappropriated or
violated any of the service marks Seller or the E-Mail Lists or Mailing Lists
(if any) of Seller in any material respect. To the Knowledge of the directors or
officers of either Seller, no third party has interfered with, infringed upon,
misappropriated or violated any other Intellectual Property rights of Seller in
any material respect.

 

(ii) Prior to the Closing Date Seller shall provide Buyer with each registered
and unregistered trademark and service mark and applications therefore, material
trade name, domain name, fictitious and d.b.a. name, 800- or 888-prefix phone
number (if applicable), and other identifier used by Seller in connection with
any aspect of the Business (and, if applicable, with respect to such 800- or
888- prefix phone numbers, Seller will use commercially reasonable efforts to
obtain from its long distance carrier consent to the assignment and transfer of
all such phone numbers and related rights to Buyer as of the Closing Date). With
respect to each item of Intellectual Property required to be identified by
Seller: (A) Seller possesses all right, title and interest in and to, or
otherwise has the right to use, without payment to any person, the item, free
and clear of any Security Interest, or other restriction, including, without
limitation, all rights to the Catalog Names and associated logos; (B) the item
is not subject to any outstanding Order; (C) the item has not lapsed, expired or
been abandoned; (D) no Claim is pending or, to the Knowledge of the directors or
officers of either Seller , is threatened, which challenges the legality,
validity, enforceability, use or ownership of the item or application,
registration or grant therefore; and (E) Other than in the Ordinary Course of
Business, Seller has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation or other conflict with respect to
the item.

 

(iii) Seller represents and warrants that Seller has not granted a material
license, sublicense, agreement or other Contract or other permission, whether
written or oral, which is currently in effect to which Seller has granted to any
other party any rights with respect to any of its Intellectual Property.

 

(iv) Seller represents and warrants that Seller has not exploited to its own
benefit an item of Intellectual Property that any other party owns and that
Seller uses pursuant to a license, sublicense, agreement or other Contract or
permission.

 

(v) The Intellectual Property list that Seller will provide to Buyer constitutes
each material item of all of the Intellectual Property used in or necessary for
the conduct of the Business.

 

11

 

 

(vi) Seller possesses all rights and interests necessary to (A) sell all
merchandise currently sold through Seller's website(s) and other marketing
materials and (B) to use the names and/or likenesses of persons used in such
website(s) for the specific purpose and in the specific catalogs in which such
likenesses appeared, in the case of both (A) and (B), without infringing the
Intellectual Property rights of any other Person. To the Knowledge of the
directors or officers of Seller after reasonable investigation customary in the
industry, each Person from which Seller acquires products and goods (1) obtained
or made and sold such products and goods without violation of the Intellectual
Property or other rights of any Person, (2) has all rights and permissions
necessary to distribute such products and goods to Seller, and (3) has all
rights and permissions necessary to grant to Seller the right to redistribute
such products and goods.

 

(vii) All mailing/customer lists, maintained by Seller in the Ordinary Course of
Business, of all customers who have purchased Seller's products, including
without limitation through Seller's website, catalogs and newspaper FSI
(free-standing insert) programs (if the last two are applicable) and through its
Affiliates' (the "Mailing Lists"); (B) contain all names and addresses of
customers who have in the past purchased a product from Seller, and can be
sorted to indicate which customers have purchased products (1) within 12 months
prior to the Closing Date, (2) 12-24 months prior to the Closing Date, (3) 24-36
months prior to the Closing Date, and (4) more than 36 months prior to the
Closing Date; and (C) include a detailed transaction listing, with original
source data including the names and addresses, of people who have inquired about
Seller's products during the previous 60 days although they may not have yet
purchased. The use of the mailing lists by Seller does not violate, without
limitation, Intellectual Property rights and rights of publicity or privacy of
any Person, and is not in violation of any applicable Law or Order. There is no
limitation on the right of Seller to transfer to Buyer any of the Mailing Lists.

 

(viii) Seller acknowledges and agrees that all Mailing Lists used for the
Business and the Acquired Business will be the exclusive property of Buyer and
Seller shall not be entitled to retain a copy of same or use the information
from such Mailing Lists for any purpose whatsoever.

 

(n)          Tangible Assets: The machinery, equipment (including the computer
software technology, telephone and telecommunication systems) and other tangible
assets that Seller owns, leases or uses in the Business are free from material
defects, have been maintained in accordance with normal industry practice, are
in good operating condition and repair (subject to normal wear and tear), are
suitable for their intended use and have met all fulfillment service and call
service needs and performance standards required of Seller relating to the
Business as heretofore conducted

 

(o)          Inventory: At the Closing, Seller will set forth a complete
standard cost inventory detail listing of all inventory owned by Seller as of a
date within five days of the Closing Date. Seller agrees to endeavor to sell
such inventory on a consignment basis and Seller and Buyer shall enter into a
separate consignment agreement setting forth the terms and conditions of said
consignment of the inventory.

 

(p)          Contracts: Prior to closing Seller shall provide Buyer with a list
of all material Contracts to which Seller is a party or by which Seller or any
of the Acquired Assets may be bound or subject. Seller will delivered to Buyer a
correct and complete copy of each written material Contract. With respect to
each such Contract: (i) the Contract is legal, valid, binding, enforceable and
in full force and effect in all material respects; (ii) Seller is not, and to
the Knowledge of the directors or officers of Seller, and no other party is in
material breach or default and, to the Knowledge of the directors or officers of
Seller, no event of has occurred which, with notice or lapse of time or both,
would constitute a material breach or default or permit termination,
modification or acceleration under the Contract; (iii) no party has repudiated
any material provision of the Contract or indicated to any director or officer
of Seller of its intent to cancel or not renew the Contract; (iv) no consent is
required of any party thereto to transfer the benefits of each such Contract to
Buyer in connection with the transactions contemplated in this Agreement. For
purposes of this Section 3(p), a "material" Contract shall mean a Contract
providing for the payment by or to Seller of $25,000 or more annually.

 

(q)          Predominant Customers: No single customer of Seller accounts or
accounted for over five percent (5%) of the total revenues of Seller during any
of the three (3) complete fiscal years immediately preceding the date of this
Agreement.

 

12

 

 

(r)          Change in Customers or Vendors: No customer or vendor whose annual
volume of purchases or sales during Seller's fiscal year ended December 27, 2011
or during the period between the Most Recent Fiscal Year End and the Closing
Date exceeded $50,000, has indicated to Seller or to any of Seller's officers or
directors that it intends to cease doing business with Seller or materially
alter the amount or pricing of the business done with Seller.

 

(s)          Notes and Accounts Receivable: All notes and accounts receivable of
Seller are reflected properly on its books and records, are valid receivables
subject to no setoffs or counterclaims, and are current and collectible in
accordance with their terms at their recorded amounts, subject only to the
reserve for bad debts set forth on the face of the Most Recent Balance Sheet as
adjusted in a manner consistent with past practice for operations and
transactions in the Ordinary Course of Business through the Closing Date or as
will be set forth on the Closing Date Net Tangible Assets Statement. If, at any
time after the Closing Date, Buyer deems any such account receivable
uncollectible, such account receivable shall be assigned to Seller; provided,
however, that Seller shall remain obligated to indemnify Buyer for any claim
arising from or in connection with such account receivable pursuant to Section
5(d) of this Agreement.

 

(t)          Insurance: Seller represents and warrants that Seller has supplied
Buyer with a copy of each insurance policy (including policies providing
property, casualty, liability and workers' compensation coverage and bond and
surety arrangements) with respect to which Seller is or is required to be
(pursuant to the provisions of any agreement or license or other Contract to
which it is party) a party, a named insured, or otherwise the beneficiary of
coverage. With respect to each such insurance policy: (i) the policy is legal,
valid, binding, enforceable and in full force and effect in all material
respects; (ii) neither Seller nor any other party to the policy is in material
breach or default (including with respect to the payment of premiums or the
giving of notices), and no event has occurred which, with notice or the lapse of
time or both, would constitute a material breach or default, or permit
termination, modification or acceleration under the policy; (iii) no party to
the policy has repudiated any material provision thereof; and (iv) Seller has
not been notified by any of its insurance carriers that any premiums will
materially increase in the future or that any insurance coverage provided by
such policy will not be available to Seller in the future on substantially the
same terms as now in effect.

 

(u)          Product Liability: To the Knowledge of the directors or officers of
either Seller after reasonable investigation customary in the industry, except
as set forth in Schedule 3(w), Seller does not have any material liability
(whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any product manufactured, sold, leased, or
delivered by Seller.

 

(v)         Product Warranty: All of the products manufactured, sold, leased or
delivered by Seller have conformed in all material respects with all applicable
contractual commitments, with all express and implied warranties, and with all
applicable Laws and Seller has no material Liability for replacement or repair
thereof or other damages in connection therewith, subject only to the reserve
for product refunds or product warranty claims set forth on the face of the Most
Recent Balance Sheet (or in any notes thereto) as adjusted for operations and
transactions in the Ordinary Course of Business through the Closing Date.
Substantially all of the products manufactured, sold, leased or delivered by
Seller are subject to Seller's standard terms and conditions of sale or lease.
Schedule 3(v) includes copies of the standard terms and conditions of sale or
lease for Seller (containing applicable guaranty, warranty and indemnity
provisions).

 

(w)          Litigation: Seller represents and warrants that Seller (i) is not
subject to any outstanding Order or (ii) is not a party or, to the Knowledge of
the directors or officers of either Seller, is threatened to be made a party to
any Claim of, in, or before any Governmental Body or before any arbitrator,
which could reasonably be expected to have a Material Adverse Effect. The Most
Recent Balance Sheet reflects an adequate reserve for any Adverse Consequences
that Seller may reasonably be expected to suffer from any such Order or event
specified in the preceding sentence. Without limiting the generality of the
foregoing, Seller has no material Liability arising out of any injury (or
alleged injury) to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased or delivered by
Seller.

 

13

 

 

(x)          Employees: Prior to the Closing Date Seller shall provide Buyer
with a complete list of employees of Seller, including the position or title of
each employee of Seller which shall also include the current annual compensation
of each such employee. Seller has not received oral or written notice that any
executive, key employee or significant group of employees plans to terminate
employment with Seller as a result of the transactions contemplated by this
Agreement or otherwise during the next 12 months. Seller is not a party to or
bound by any collective bargaining agreement or other Contract with a labor
union or association representing any employee, nor has it experienced any
strike, work slowdown or stoppage, or material grievance, claim of unfair labor
practices, or other collective bargaining dispute within the past three years.
Seller has not committed any material unfair labor practice. None of the
directors or the officers of Seller has any Knowledge of any organizational
effort presently being made or threatened by or on behalf of any labor union
with respect to employees of Seller.

 

(y)         Employee Benefits: There are no employee benefit plans or
arrangements or understandings of any type (whether or not described in section
3(3) of the Employee Retirement Income Security Act of 1974, as amended and the
regulations thereunder, including, without limitation, plans or arrangements
with employees providing for deferred compensation, severance, bonuses, stock
options, fringe benefits, cafeteria plan deferrals, flexible arrangements or
other similar plans or arrangements), of Seller under which Seller has or Buyer
in the future could have, directly or indirectly, any liability with respect to
any current or former employee of Seller.

 

(z)          Environment, Health and Safety: Except as would not have a Material
Adverse Effect, to the Knowledge of the directors or officers of either Seller
after reasonable investigation customary in the industry, Seller: (i) is in
material compliance with all applicable Environmental, Health and Safety Laws;
(ii) there is no judgment or Claim pending or, to the Knowledge of the directors
or officers of either Seller, threatened against Seller pursuant to
Environmental, Health and Safety Laws or principles of common law relating to
pollution, protection of the environment or health and safety; and (iii) there
are no past or present events, conditions, circumstances, activities, practices,
incidents, agreements, actions or plans which may prevent compliance in all
material respects with Environmental, Health and Safety Laws, or which have
given rise to any Claim in connection therewith.

 

(aa)        Intentionally Omitted:

 

(bb)       Disclosure: The representations and warranties of Seller contained in
this Agreement and made herein in connection with the documents included in the
Schedules hereto do not (i) contain any untrue statement of a material fact or
(ii) omit to state any material fact necessary in order to make the statements
and information contained in this Agreement and in such documents not
misleading. Except for the representations and warranties of Seller contained in
this Agreement and the Transaction Documents, Seller shall be deemed to have
made any representation, warranty or covenant whatsoever pertaining to the
Acquired Assets, the Business or any other matter.

 

(cc)        Processing of Returns: Seller has consistently and timely processed
all customer claims with respect to returns of sold products.

 

(dd)       Investment: Seller (i) understands that the Option Shares have not
been, and will not be, as of the Closing, registered under the Securities Act,
or under any state securities laws, and are being offered and sold in reliance
upon Federal and state exemptions for transactions not involving any public
offering, (ii) is acquiring such Option Shares solely for its own account for
investment purposes, and not with a view to the distribution thereof, (iii) is a
sophisticated investor with knowledge and experience in business and financial
matters, (iv) has received certain information concerning Buyer and has had the
opportunity to obtain additional information concerning Buyer as desired in
order to evaluate the merits and the risks inherent in holding such Option
Shares, (v) is able to bear the economic risk and lack of liquidity inherent in
holding such Option Shares.

 

(ee)        Guaranties: Seller is not a guarantor or otherwise is responsible
for any liability or obligation (including indebtedness) of any other Person for
which Buyer could become liable or obligated.

 

(ff)         Cure: For all purposes under this Agreement, the existence or
occurrence of any events or circumstances that constitute or cause a breach of a
representation or warranty of Seller made in this Agreement on the date such
representation or warranty is made shall be deemed not to constitute a breach of
such representation or warranty if such event or circumstance is cured in all
material respects, and said representation or warranty shall be true and correct
in all material respects, on or prior to the Closing Date.

 

14

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and
warrants to Seller that each of the statements set forth below is true and
correct in all respects. Such representations, warranties, covenants and
agreements constitute a material inducement to Seller to enter into this
Agreement, to enter into the other Transaction Documents to which it has become
a party, to sell the Acquired Assets sold by it pursuant hereto and to
consummate the other transactions contemplated hereby and thereby.

 

(a)          Organization of Buyer: Buyer is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as now
conducted. Buyer is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the property owned, leased or operated by
it makes such qualification or licensing necessary, except in any jurisdiction
where the failure to be so duly qualified or licensed or in good standing would
not reasonably be expected to have a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement.

 

(b)          Authorization of Transaction: Buyer has full limited liability
company power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder. Without limiting the generality of the foregoing, the
execution, delivery and performance of this Agreement by Buyer has been duly and
validly authorized by all necessary action on the part of Buyer in accordance
with applicable law including the Delaware Limited Liability Company Act and the
provisions of the certificate of formation and operating agreement of Buyer.
This Agreement and the other Transaction Documents to which it is a party
constitutes the valid and legally binding obligation of Buyer, enforceable in
accordance with their respective terms and conditions, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law).

 

(c)          Noncontravention: Subject to compliance with the HSR Act, neither
the execution and the delivery of this Agreement, the other Transaction
Documents or the other documents contemplated hereby and thereby, nor the
consummation of the transactions contemplated hereby and thereby will (i)
violate any Law or Order of any Governmental Body or court to which Buyer is
subject or any provision of its certificate of formation or operating agreement
or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel or require any notice under, any Contract to which Buyer is a
party or by which it is bound or to which any of its assets is subject (or
result in the imposition of any Security Interest upon any of its assets). Buyer
does not need to give any notice to, make any filing with or obtain any
authorization, consent or approval of any Governmental Body or other Person in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the execution, delivery and performance of the assignments
and assumptions referred to in Section 2 of this Agreement), except for such
notices, filings, authorizations, consents or approvals as have been duly made
or received, as the case may be.

 

(d)          Brokers' Fees: Buyer has no liability or obligation to pay any fees
or commissions or other compensation to any broker, finder or agent with respect
to the transactions contemplated by this Agreement for which Seller could become
liable or obligated.

 

(e)          Litigation: Buyer is not (i) subject to any outstanding Order or
(ii) a party or, to the Knowledge of the directors or officers of Buyer,
threatened to be made a party to any Claim of, in or before any Governmental
Body or before any arbitrator, which could reasonably be expected to have a
material adverse effect on the ability of Buyer to perform its obligations under
this Agreement.

 

(f)           Disclosure: The representations and warranties of Buyer contained
in this Agreement do not (i) contain any untrue statement of a material fact or
(ii) omit to state any material fact necessary in order to make the statements
and information contained in this Agreement not misleading.

 

(g)          Cure: For all purposes under this Agreement, the existence or
occurrence of any events or circumstances that constitute or cause a breach of a
representation or warranty of Buyer made in this Agreement (including, without
limitation, the Schedules attached hereto) on the date such representation or
warranty is made shall be deemed not to constitute a breach of such
representation or warranty if such event or circumstance is cured in all
material respects, and said representation or warranty shall be true and correct
in all material respects, on or prior to the Closing Date.

 

15

 

 

SECTION 5. COVENANTS.

 

(a)          Further Assurances: In the event that at any time after the Closing
any further action is necessary to carry out the purposes of this Agreement or
the other Transaction Documents, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as any other Party reasonably may request, all at the sole cost and
expense of the requesting Party (unless the requesting Party is entitled to
indemnification therefore under this Section 5).

 

(b)          Confidentiality: Each Party will and will cause their respective
Affiliates, directors, officers and employees to, for a period of two years,
treat and hold confidential all of the Confidential Information and all terms of
the transactions contemplated by the Transaction Documents, refrain from using
any of the Confidential Information or any transactional terms except in
connection with this Agreement (or as required to be disclosed to taxing
authorities in connection with the payment of Taxes) and shall deliver promptly
to the other Parties to this Agreement or destroy, at the request and option of
such other Parties, all tangible embodiments (and all copies) of the
Confidential Information which are in its possession; provided, however, that
the foregoing shall not prevent any Person who is an employee of Buyer from
after the Closing to utilize any Confidential Information as necessary in
connection with the exercise of his or her duties on behalf of Buyer. In the
event that any of the Parties or their respective directors, officers or
employees is requested or required (by oral question or request for information
or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information or any terms of the transactions contemplated by the Transaction
Documents, then such Party will notify the other Parties promptly of the request
or requirement so that the other Parties may seek an appropriate protective
order or waive compliance with the provisions of this Section 5(b). If, in the
absence of a protective order or the receipt of a waiver hereunder, such Party
or its director, officer or employee is, on the advice of counsel, compelled to
disclose any Confidential Information or any terms of the transactions
contemplated by the Transaction Documents to any tribunal or else stand liable
for contempt, such Party or director, officer or employee may disclose such
Confidential Information or such transaction terms to the tribunal; provided,
however, that the disclosing Person shall use his or its reasonable best efforts
to obtain, at the reasonable request of any other Party, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information or transaction terms required to be disclosed as any
other Party shall designate. If for any reason the transactions contemplated by
this Agreement are not consummated, the Parties shall each return to any other
Party all information received by it from such other Party and all copies
thereof.

 

(c)            Closing Date Financial Statements:

 

(i) Seller shall cause to be prepared and delivered to Buyer the Closing Date
Balance Sheet of Seller. Seller shall use its commercially reasonable efforts to
deliver such financial statements to Buyer within 60 days after the Closing
Date, but in any event shall deliver such financial statements no later than 90
days after the Closing Date.

 

(ii) Seller shall cause to be prepared and delivered to Buyer the related
unaudited statements of operations, stockholders' equity and cash flows of
Seller for the period from December 30, 2012 through the Closing Date. Seller
shall use its commercially reasonable efforts to deliver such financial
statements to Buyer within 45 days after the Closing Date, but in any event
shall deliver such financial statements no later than 60 days after the Closing
Date.

 

(d)           Indemnification Provisions for the Benefit of Buyer:

 

i) Breach of Representations, Warranties or Covenants: In the event that Seller
breaches any of its representations, warranties (which representations and
warranties shall survive for a period of twenty-four (24) months from and after
the Closing Date except for the representations and warranties in Section 3(b)
(captioned "Authorization of Transaction"), in Section 3(e) (captioned "Title to
Assets"), and in Section 3(k) (captioned "Tax Matters"), which shall remain in
full force and effect until the expiration of all applicable statutes of
limitations) or covenants contained in this Agreement and a Buyer Indemnified
Party (as hereinafter defined) makes a written claim for indemnification against
Seller then, Seller agrees jointly and severally to indemnify Buyer, its
members, Affiliates and agents and their respective officers, directors and
employees (collectively, the "Buyer Indemnified Parties"; each a "Buyer
Indemnified Party") from and against the entirety of Adverse Consequences
(subject to the limitations in Section 5(d)(iii) below) any Buyer Indemnified
Party may suffer through and after the date of the claim for indemnification,
resulting from, arising out of, relating to, in the nature of, or caused by such
breach.

 

16

 

 

(ii) Unassumed Liabilities; Brokers of Seller agree jointly and severally to
indemnify the Buyer Indemnified Parties from and against the entirety of any
Adverse Consequences (subject to the limitations in Section 5(d)(iii) below) any
Buyer Indemnified Party may suffer through and after the date of the claim for
indemnification, resulting from, arising out of, relating to, in the nature of,
or caused by:

 

(A) any Liability or obligation of Seller or the Business which is not an
Assumed Liability (including any liability of Seller for Taxes that becomes a
liability of Buyer (i) under any Tax or bulk transfer law of any jurisdictions,
(ii) under any common law doctrine of de facto merger or successor liability or
otherwise by operation of law or (iii) as a result of the consummation of the
transactions contemplated hereby); provided, however, that, notwithstanding
anything to the contrary herein, the indemnification obligations in this
Paragraph (A) for any Liability or obligation (including for Taxes) which is not
an Assumed Liability shall survive the Closing (even if Buyer knew or had reason
to know of such Liability or obligation) and continue in full force and effect
until the expiration of all applicable statutes of limitation; or

 

(B) the claims of any broker or finder engaged by or on behalf of Seller.

 

(e)            Indemnification Provisions for the Benefit of Seller:

 

(i) Breach of Representations, Warranties or Covenants. In the event Buyer
breaches any of its representations, warranties (which representations and
warranties shall survive for a period of twenty-four (24) months from and after
the Closing Date except for the representations and warranties in Section 4(b)
(captioned "Authorization of Transaction"), which shall remain in full force and
effect until the expiration of all this Agreement and a Seller Indemnified Party
(as hereinafter defined) makes a written claim for indemnification against
Buyer, then Buyer agrees to indemnify each of Seller, Parent and their
respective shareholders, Affiliates and agents and their respective officers,
directors and employees, (collectively, the "Seller Indemnified Parties"; each a
"Seller Indemnified Party") from and against the entirety of the Adverse
Consequences any Seller Indemnified Party may suffer through and after the date
of the claim for indemnification resulting from, arising out of, relating to, in
the nature of, or caused by such breach.

 

(ii) Assumed Liabilities; Brokers. Buyer agrees to indemnify the Seller
Indemnified Parties from and against the entirety of any Adverse Consequences
any Seller Indemnified Party may suffer through and after the date of the claim
for indemnification resulting from, arising out of, relating to, in the nature
of, or caused by:

 

(A) any Assumed Liability (provided, however, that notwithstanding anything to
the contrary herein, the indemnification obligations in this Paragraph (A) for
any Assumed Liability shall survive the Closing and continue in full force and
effect until the expiration of all applicable statutes of limitation); or

 

(B) the claims of any broker or finder engaged by or on behalf of Buyer.

 

(f)            Indemnification Matters Involving Third Parties:

 

(i) If any third party shall notify any Party (the "Indemnified Party") with
respect to any matter (a "Third-Party Claim") which may give rise to a claim for
indemnification against any other Party (the "Indemnifying Party") under this
Section 5 then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) Indemnifying Party is prejudiced thereby. In determining the amount of
Adverse Consequences for purposes of Sections 5(d), (e) and (f) hereof, the
Parties shall make appropriate adjustments for tax effects and insurance
coverage and take into account the time cost of money (using the Applicable Rate
as the discount rate).

 

17

 

 

(ii) Any Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party at any time within 20 days after the Indemnified Party has
given notice of the Third-Party Claim; provided, however, that the Indemnifying
Party must conduct the defense of the Third-Party Claim actively and diligently
thereafter in order to preserve its rights in this regard; and, provided,
further, that the Indemnified Party may retain separate co-counsel at its sole
cost and expense and participate in the defense of the Third-Party Claim;
provided, that, if the named parties to any such Third-Party Claim (including
any impleaded parties) include an Indemnified Party and the Indemnifying Party
or one or more other Indemnified Parties and such Indemnified Party shall have
been advised by its counsel in writing that there is a conflict of interest
between such Indemnified Party and the Indemnifying Party or any such other
Indemnified Party in the conduct of the defense thereof, then in any such case
the reasonable fees and expenses of such separate counsel shall be borne by the
Indemnifying Party. In the event that the Indemnifying Party fails to assume the
defense of a Third-Party Claim in the manner provided above in this Paragraph
(ii) or fails to conduct the defense of a Third-Party Claim actively and
diligently after such assumption, the Indemnified Party shall have the right to
select counsel of its choice (and at its sole discretion) and the reasonable
fees and expenses of such counsel shall be paid by the Indemnifying Party.

 

(iii) So long as the Indemnifying Party has assumed and is conducting the
defense of the Third-Party Claim in accordance with paragraph (ii) above,

 

(A) the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnified Party (not to be withheld unreasonably)
unless the judgment or proposed settlement involves only the payment of money
damages by one or more of the Indemnifying Parties and does not impose an
injunction or other equitable relief upon the Indemnified Party and

 

(B) the Indemnified Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnifying Party (not to be withheld unreasonably).

 

(iv) In the event none of the Indemnifying Parties assumes and conducts the
defense of the Third-Party Claim in accordance with Paragraph (ii) above,

 

(A) the Indemnified Party may defend against and consent to the entry of any
judgment, or enter into any settlement with respect to, the Third-Party Claim in
any manner it reasonably may deem appropriate (although the Indemnified Party
shall use reasonable efforts to consult with, and obtain prior written consent
from, any Indemnifying Party in connection therewith, which consent shall not be
unreasonably withheld or delayed) and

 

(B) the Indemnifying Parties will remain responsible for any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by, the Third-Party Claim to the
fullest extent provided in this Section 5(f).

 

(g)          Set-Off and Recoupment. Intentionally Omitted:

 

(h)          Other Indemnification Provisions: Except for a claim which resulted
from intentional fraud on the part of any Party, the foregoing indemnification
provisions shall be the exclusive remedy any Party may have for breach of
representation, warranty or covenant. Parent hereby agrees that it will not make
any claim for indemnification (whether such indemnification is available by
statute, charter document, bylaw, agreement or otherwise) against any Buyer
Indemnified Party as successor in interest to the assets of Seller solely by
reason of the fact that it was a director, officer, employee or agent of Seller
or was serving at the request of Seller as a partner, trustee, director,
officer, employee or agent of another entity (whether such claim is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses or otherwise) with respect to any action, suit, proceeding, complaint,
claim or demand brought by Buyer or any other Person against Parent (whether
such action, suit, proceeding, complaint, claim or demand is pursuant to this
Agreement, applicable law or otherwise). The immediately preceding sentence is
not intended to foreclose the rights of Parent to seek indemnification from
Buyer pursuant to Section 5(e) of this Agreement.

 

(i)          Fraud: In a claim for indemnity which is related to an Adverse
Consequence which resulted from intentional fraud on the part of Seller or
Buyer, Seller or Buyer responsible for such intentional fraud will not have the
benefit of the limitation of Section 5(d)(iii) or 5(e)(iii), as the case may be,
or the 24 months survival limitation period.

 

18

 

 

(j)            Records: Buyer shall preserve and retain the corporate,
accounting, legal and other records of Seller and the Business that shall come
into Buyer's possession as a result of the transactions contemplated hereby for
a period of not less than seven years from the Closing Date and give reasonable
access to Seller, Parent and their auditors, counsel and other authorized
representatives for the purpose of preparing or defending Tax Returns or for
other reasonable business purposes.

 

(k)           Third Party Consents: Each Party shall use its reasonable efforts
to procure all consents necessary to permit it to consummate the transactions
contemplated by this Agreement. If the Parties have not obtained a consent or
approval necessary for the assignment of any Contract, arrangement or right
included in the Acquired Assets or the assumption of any of the Assumed
Liabilities prior to the Closing Date and any condition precedent to the Closing
relating thereto shall have been waived by Buyer and/or Seller as applicable,
then such failure shall not constitute a breach of any representation or
warranty of Seller and Buyer shall attempt, with the reasonable assistance of
Seller , when requested by Buyer, to obtain such consents and approvals promptly
after the Closing Date. Within five (5) Business Days after the date hereof, the
Parties shall mutually agree in good faith which consents set forth on Schedule
3(c) are deemed to be Required Consents.

 

(l)            Non-Compete: Seller agrees that it will not:

 

(A) for a period of two (2) years from and after the Closing Date (the
"Non-Compete Period"), directly or indirectly (whether as owner, consultant,
employee, partner, venturer, agent through stock ownership, investment of
capital, lending of money or property, or otherwise) anywhere in the world in
the marketing, sale and distribution to consumers discounted luxury goods via a
membership only website sold via flash sales (as that term is currently
understood in the retail website business).

 

(B) during the Non-Compete Period, employ or retain, or have or cause any other
Person or entity to employ or retain or otherwise cause to terminate his or her
employment with Buyer, any key employee who was employed or retained by Buyer or
Seller at any time during the three-month period prior to the Closing Date and
which key employees shall be identified by Buyer to Seller in writing any time
prior to the Closing (the "Key Employees");

 

(C) for a period of three (3) months following the Closing, employ or retain, or
have or cause any other Person or entity to employ or retain or otherwise cause
to terminate his or her employment with Buyer any other employee who was
employed or retained by Buyer at the Closing Date; provided, however, that
Seller shall not in any event during the Non-Compete Period solicit the
employment of such employee or cause such employees to leave the employment with
Buyer, and, provided, further, that Seller shall not be restricted from
employing any employee (other than a Key Employee) to whom an offer of
employment has not been made by Buyer as of the Closing; or

 

(D) during the Non-Compete Period, solicit, interfere with, or endeavor to
entice away from Buyer, any principal, salesperson, supplier or other Person
with whom Buyer or Seller, during the 12-month period prior to the Closing Date
or during the Non-Compete Period, has conducted business or has had an
introduction, lead, relationship, understanding or arrangement.

 

Notwithstanding anything set forth in this Section 5(l) to the contrary, no
owner of stock of GDI or owner of less than five percent (5%) of the outstanding
stock of any publicly traded corporation shall be deemed, solely by reason
thereof, to engage in any of its businesses.

 

(m)          Risk of Loss; Condemnation:

 

(i) Seller will bear the risk of any loss or damage to the Acquired Assets
resulting from fire, theft or other casualty (except reasonable wear and tear)
at all times prior to the Closing. If any such loss or damage, in the reasonable
opinion of Buyer, is so substantial as to (I) prevent normal operation of any
material portion of the Business or the replacement or restoration of the lost
or damaged property within 20 days after the occurrence of the event resulting
in such loss or damage, or (II) result in a Material Adverse Effect, Seller will
(a) immediately notify Buyer of that fact and (b) Buyer may elect to terminate
this Agreement. If Buyer elects so to terminate this Agreement, all Parties will
be discharged of any and all obligations hereunder (other than any obligations
arising from a breach by any Party of this Agreement). If the Parties mutually
elect to consummate the transactions contemplated by this Agreement
notwithstanding such loss or damage and do so, all insurance proceeds payable as
a result of the occurrence of the event resulting in such loss or damage will be
delivered promptly by Seller to Buyer, or the rights to such proceeds will be
assigned by Seller to Buyer if not yet paid over to Seller, and Seller will pay
to Buyer an amount equal to the difference between the amount of such insurance
proceeds and the full replacement cost of the damaged or lost assets as
reasonably agreed to by the Parties.

 

19

 

 

(ii) If, prior to the Closing, all or any part of or interest in the Acquired
Assets is taken or condemned as a result of the exercise of the power of eminent
domain, or if a Governmental Body having such power informs Seller or Buyer that
it intends to condemn all or any part of or interest in the Acquired Assets, and
such taking is, in the reasonable opinion of Buyer, so substantial as to prevent
normal operation of any material portion of the Business (such event being
called, in either case, a "Taking"), then Buyer may terminate this Agreement. If
Buyer elects to consummate the transactions contemplated by this Agreement,
notwithstanding such Taking, then (I) Buyer will have the sole right, in the
name of Seller, if Buyer so elects, to negotiate for, claim, contest and receive
all damages with respect to the Taking; (II) Seller will be relieved of its
obligation to convey to Buyer the assets or interests that are the subject of
the Taking; (III) at the Closing, Seller will assign to Buyer all of Seller's
rights to all damages payable with respect to such Taking and will pay to Buyer
all damages previously paid to Seller with respect to the Taking; and (IV)
following the Closing, Seller will give Buyer such further assurances of such
rights and assignments with respect to the taking as Buyer may from time to time
reasonably request.

 

(n)            Tax Return Filing and Payment:

 

(i) Seller shall prepare and file any Tax Return with appropriate Federal, state
and local government agencies, required to be filed with respect to Taxes
(excluding income taxes), a portion of which relates to the assets or the
operations of the Business for periods beginning prior to the Closing Date for
which a return or payment is due after the Closing Date (collectively, "Straddle
Non-Income Tax Returns"). Buyer shall prepare and file all other Tax Returns and
pay all other Taxes required to be filed or paid after the Closing Date which
solely relate to periods after the Closing Date.

 

(ii) For each Straddle Non-Income Tax Return, Seller shall notify Buyer, in good
faith, of its obligation for the Taxes due (or portion thereof, in the case of
property Taxes) in accordance with the terms of this Agreement, within 30 days
of the due date of such Tax Return. Buyer shall remit such amounts to Seller
within 15 days of such notice. Any interest, penalties or additional amounts
imposed by the relevant taxing authority caused by Buyer's failure to so remit
such amounts shall be an obligation of Buyer.

 

(iii) The Parties shall provide each other at no additional charge with such
assistance as may reasonably be requested in connection with the preparation of
any Tax Return relating to the Acquired Assets.

 

(iv) Attached hereto as Schedule 5(n) is a schedule of all Tax Returns currently
being filed by Seller and their Affiliates relating to the Acquired Assets and
the Business. Seller shall not be liable for any penalties imposed on Buyer as a
result of Buyer's reliance on such schedule.

 

(o)            General: Each of the Parties will use its reasonable best efforts
to take all action and to do all things necessary in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 6
below).

 

(p)            Operation of Business: Prior to the Closing, Seller will not
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business. Without limiting the generality of the
foregoing, Seller will not engage in any practice, take any action, or enter
into any transaction of the sort described in Section 3(g) above.

 

(q)            Preservation of Business: Prior to the Closing, Seller will keep
its business and properties substantially intact, including its present
operations, physical facilities, working conditions, and relationships with
lessors, licensors, suppliers, customers, and employees.

 

20

 

 

(r)            Full Access: Prior to the Closing, upon request of Buyer, Seller
will permit representatives of Buyer to have full access at all reasonable
times, and in a manner so as not to interfere with the normal business
operations of Seller, to all premises, properties, personnel, books, records
(including tax records), contracts, and documents of or pertaining to Seller.

 

(s)            No Solicitation. Until February 24, 2014 Seller shall not (i)
solicit, initiate, or encourage the submission of any proposal or offer from any
Person relating to the acquisition of any capital stock or other voting
securities, or any substantial portion of the assets, of Seller (including any
acquisition structured as a merger, consolidation, or share exchange) or (ii)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing.

 

(t)            Material Adverse Change:

 

(i) Subject to the provisions of Section 3(ff), Seller shall give prompt written
notice to Buyer of any material adverse development of which the officers or
directors of either Seller have Knowledge after reasonable investigation and
which Seller believe causes a breach of any of their representations and
warranties in Section 3 above. No disclosure by Seller pursuant to this Section
5(t), however, shall be deemed to amend or supplement Schedules to this
Agreement or to prevent or cure any misrepresentation, breach of warranty, or
breach of covenant.

 

(ii) Subject to the provision of Section 4(g), Buyer shall give prompt written
notice to Seller of any material adverse development of which the officers or
directors of Buyer have Knowledge after reasonable investigation and which it
believes causes a breach of any of its representations and warranties in Section
4 above. No disclosure by Buyer pursuant to this Section 5(t), however, shall be
deemed to amend or supplement Schedules to this Agreement or to prevent or cure
any misrepresentation, breach of warranty, or breach of covenant.

 

u)            Transfer Taxes: Buyer shall pay and hereby agrees to indemnify
Seller , and any Affiliate thereof, from and against any sales, use, excise,
transfer or similar Taxes that are imposed on or in connection with the
consummation of the transactions contemplated hereby, regardless of the identity
of the Person on which liability is imposed under law, provided that nothing
herein shall shift the liability for sales and use Taxes arising prior to the
Closing.

 

(v)           Satisfaction of Excluded Liabilities: Seller shall satisfy when
due all Excluded Liabilities, except those Excluded Liabilities that Seller
disputes in good faith.

 

(w)          Employee Benefit Matters:

 

(i) Buyer agrees that it will provide Seller with notice of which employees of
Seller that Buyer intends to hire at least five (5) Business Days after the
Closing Date. With respect to the employees of Seller hired by Buyer ("Hired
Employees"), Buyer shall honor all accrued vacation not taken by such employees
for the calendar year in which the Closing occurs to the extent such accrued
vacation does not exceed that awarded to Buyer's other employees pursuant to
Buyer's standard vacation accrual and year-end carryover policy.

 

(ii) Buyer shall offer health plan coverage to all of the Hired Employees who
become employed by Buyer as of the Closing Date on terms and conditions
generally applicable to all of Buyer's employees. For purposes of providing such
coverage, Buyer shall waive all preexisting condition limitations for all such
Hired Employees covered by the Seller's health care plan as of the Closing Date
and shall provide such health care coverage effective as of the Closing Date
without the application of any eligibility period for coverage. In addition,
Buyer shall credit all employee payments toward deductible and co-payment
obligation limits under Seller's health care plans for the plan year which
includes the Closing Date as if such payments had been made for similar purposes
under Buyer's health care plans during the plan year which includes the Closing
Date, with respect to the Hired Employees who become employed by Buyer as of the
Closing Date.

 

(iii) For each Hired Employee who Buyer hires on the Closing Date, Buyer shall
give past service credit for all crediting purposes under each of its employee
benefit plans that, on or after the Closing Date, provides coverage to the Hired
Employees employed by Buyer as of the Closing Date to the same extent such
employment service was credited for similar purposes under Seller's employee
benefit plans prior to the Closing Date.

 

21

 

 

(iv) In accordance with the provisions of Internal Revenue Service Revenue
Procedure 96-60, Buyer shall assume the obligation to make all Form W-2 income
tax report filings for the calendar year in which the Closing Date occurs, and
Seller shall be relieved from making any such filings with respect to the Hired
Employees that are employed by Buyer as of the Closing Date. Seller shall
provide to Buyer all information, including withholding certificates, as may be
reasonably requested by Buyer to accomplish Buyer's obligations under this
Agreement.

 

(v) Buyer shall offer employment to a sufficient number of the employees
employed by Seller as of the Closing Date to ensure that fifty or more employees
of Seller do not experience "employment loss," as that term is defined in the
Worker Adjustment Retraining Notification Act, Public Law 100-379 (August 4,
1988) ("WARN Act") during the ninety (90) day period prior to and including the
Closing Date. Buyer shall continue to employ such employees who accept such
offers for a period of at least ninety (90) days after the Closing Date, except
for such employees who voluntarily terminate employment, retire or are
discharged for cause. Buyer shall be solely responsible for and shall indemnify
and hold Seller harmless from any liability arising under the WARN Act after the
Closing Date, including without limitation any liability arising out of Buyer's
failure to extend such offers of employment to such employees of Seller.

 

(x)            Use of Trademark "eOPULENCE”: Seller agrees that Buyer may use
all existing printed materials included in the Acquired Assets even if such
materials bear the service mark "eOPULENCE". Buyer covenants and agrees to cease
using the service mark "eOPULENCE " on all printed materials as soon as
practicable following the Closing Date, but in no event later than April 1,
2012.

 

(y)           Letters of Credit: Buyer covenants and agrees to replace (or to
provide other assurances of payment satisfactory to such vendors) as of the
Closing Date outstanding letters of credit, bonds and powers of attorney, which
are in place as of the Closing Date to secure the obligations of Seller to pay
for merchandise ordered in the Ordinary Course of Business but not yet received.

 

(z)            Payment of Certain Assumed Liabilities: The Assumed Liabilities
that are payable by Seller to Parent or its Affiliates listed on the Closing
Date Net Tangible Asset Statement shall be paid by Buyer on or prior to December
31, 1998.

 

(aa)         Unclaimed Property Tax Returns: Included in the Assumed Liabilities
set forth on the Closing Date Net Tangible Assets Statement will be an amount
relating to refund checks that have been issued to customers of the Acquired
Business but which have not as yet been cashed as of the Closing. With respect
to such refund amounts for which a Tax is due and payable as of the Closing Date
under state unclaimed property laws or similar escheat laws, Seller covenant and
agree to file all required Tax Returns with respect thereto and to pay all Taxes
reflected thereon as soon as reasonably practicable following the Closing. Buyer
shall reimburse Seller for the amount of such Taxes actually paid to the
applicable Governmental Body within 30 days of receipt by Buyer of an invoice
therefore from Seller, together with a copy of the applicable Tax Returns and
such other supporting materials as Buyer may reasonably request.

 

SECTION 6. CONDITIONS TO OBLIGATION TO CLOSE.

 

(a)          Conditions to Obligation of Buyer: The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(i) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date;

 

(ii) Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

(iii) Seller shall have procured all of the Required Consents specified in
Schedule 3(c) at or prior to the Closing;

 

(iv) no action, suit or proceeding is pending before any Governmental Body or
arbitrator wherein an unfavorable Order would:

 

22

 

 

(A) prevent consummation of any of the transactions contemplated by this
Agreement or the other Transaction Documents,

 

(B) cause any of the transactions contemplated by this Agreement or the other
Transaction Documents to be rescinded following consummation or

 

(C) affect adversely the Acquired Assets or their value or the right of Buyer to
own the Acquired Assets and to operate the Acquired Business (and no such Order
shall be in effect);

 

(v) all material registrations, filings, applications, notices, consents,
approvals, orders, qualifications and waivers required in respect of the
transactions contemplated hereby shall have been filed, made or obtained, and
all waiting periods applicable under the HSR Act shall have expired or been
terminated;

 

(vi) Seller shall have delivered to Buyer a certificate signed by a Vice
President of Seller, without personal liability, to the effect that each of the
conditions specified above in Section 6(a)(i) and (ii) is satisfied;

 

vii) Buyer shall have received from or on behalf of Seller delivery of all the
Closing Documents listed in Section 7(a) below;

 

(viii) all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and by the other Transaction Documents and all
certificates, opinions, instruments and other documents required to effect the
transactions contemplated hereby and thereby will be reasonably satisfactory in
form and substance to Buyer;

 

(ix) Seller shall have delivered the audited balance sheet and related
statements of operations, stockholder's equity and cash flows of Seller as of
and for the fiscal year ended December 30, 2012 prepared in accordance with GAAP
and which conform with the provisions of Regulation S-X of the Securities Act,
which have been previously delivered to Buyer in draft form and with respect to
which Buyer acknowledges that none of the conditions specified in the definition
of "significant subsidiary" in Rule 1-02(w) of Regulation S-X exceeds 40% when
compared to the consolidated financial statements of Buyer. The reasonable cost
of preparing the aforesaid financial statements shall be borne by Seller.
Alternatively, should such statements not be available prior to the Closing,
Seller shall have delivered prior to the Closing a letter from the Seller's
Accountant confirming that they can provide such audited financial statements.
In addition, Seller shall have delivered a letter, in substantially the form set
forth in Exhibit G, from the Seller's Accountant, containing an undertaking to
consent in the future to the use by Buyer or its Affiliates, in documents filed
pursuant to the Securities Act or the Securities Exchange Act, of the above
required financial statements of Seller audited by such auditors and the
auditor's reports with respect to such financial statements;

 

(x) The Estimated Closing Date Net Tangible Assets (as defined below) of Seller
shall be not less than amount shown on the balance sheet. The amount of the
Estimated Closing Date Net Tangible Assets shall be based on a statement of the
Net Tangible Assets of Seller delivered by Seller no less than 5 days prior to
the Closing Date (which was prepared in good faith by Seller in accordance with
GAAP and accepted by Buyer, the "Estimated Closing Date Net Tangible Assets
Statement"), as estimated for and as of the Closing Date (the "Estimated Closing
Date Net Tangible Assets");

 

(xi) Seller shall deliver at the Closing a complete, accurate and current, as of
a date within two weeks prior to Closing, "marketing extract" in electronic form
useable by Buyer, extracted from Seller's database.

 

(xi). Buyer may waive any condition specified in this Section 6(a) if it
executes a writing so stating at the Closing, it being understood that if Buyer
elects to waive in writing any of such conditions and proceed with the Closing,
no claim or right to be indemnified for failure to satisfy such condition shall
be available to Buyer.

 

(b)          Conditions to Obligation of Seller: The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(i) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date;

 

23

 

 

(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;

 

(iii) no action, suit or proceeding is pending before any Governmental Body or
arbitrator wherein an unfavorable Order would:

 

(A) prevent consummation of any of the transactions contemplated by this
Agreement or the other Transaction Documents or

 

(B) cause any of the transactions contemplated by this Agreement or the other
Transaction Documents to be rescinded following consummation or

 

(C) affect adversely the ability of Buyer to assume the Assumed Liabilities (and
no such Order shall be in effect);

 

(iv) Intentionally Omitted:

 

(v) all material registrations, filings, applications, notices, consents,
approvals, orders, qualifications and waivers required in respect of the
transactions contemplated hereby shall have been filed, made or obtained, and
all waiting periods applicable under the HSR Act shall have expired or been
terminated;

 

vi) Buyer shall have delivered to Seller a certificate signed by the Chief
Executive Officer of Buyer, without personal liability, to the effect that each
of the conditions specified above in Section 6(b)(i) and (ii) is satisfied;

 

(vii) Buyer shall have made available to Seller such information concerning
Buyer as may be reasonably necessary to enable Seller to be reasonably satisfied
of Buyer's ability to fulfill its duties and obligations pursuant to the NQSO
Agreement;

 

(viii) Seller shall have received from or on behalf of Buyer all of the Closing
Documents listed in Section 7(b) below;

 

(ix) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and by the other Transaction Documents and all
certificates, opinions, instruments and other documents required to effect the
transactions contemplated hereby and thereby will be reasonably
satisfactory in form and substance to Seller;

 

(x) Seller shall have received the consent of the landlord to enter into the
Sublease.

 

Seller may waive any condition specified in this Section 6(b) if it executes a
writing so stating at the Closing, it being understood that if Seller elects to
waive in writing any of such conditions and proceeds with the Closing, no claim
or right to be indemnified for failure to satisfy such condition shall be
available to Seller.

 

SECTION 7. CLOSING DOCUMENTS.

 

(a)           Seller Deliveries: Seller, as the case may be, shall execute and
deliver (or cause the execution and delivery of) the following documents to
Buyer, prior to or simultaneously with the Closing:

 

(i) the Bill of Sale;

 

(ii) the Assignment Documents;

 



(iii) all other documents necessary to convey good and valid title to the
Acquired Assets;

 

(iv) Intentionally Omitted:

 

(v) Intentionally Omitted:

 



24

 

 

(vi) a certificate dated the Closing Date, of the Secretary of Seller:

 

(A) attaching copies, certified by such officer, without personal liability, as
true and complete, of the Bylaws of Seller , as amended to the Closing Date;

 

(B) attaching resolutions of the Board of Directors and the stockholders of each
of Seller , if required, in connection with the authorization and approval of
the execution, delivery and performance by each of Seller of this Agreement and
the Transaction Documents to which it is a party;

 

(C) setting forth the incumbency of the officer or officers of each of Seller
who have executed and delivered this Agreement and each other Transaction
Document to which it is a party, including therein a signature specimen of each
such officer or officers;

 

(D) attaching copies, certified by the Secretary of State of the State of
Delaware, of each of Seller's Certificate of Incorporation as amended to the
Closing Date; and

 

(E) certifying without personal liability that no action, suit or proceeding is
pending before any Governmental Body or arbitrator wherein an unfavorable Order
would (1) prevent consummation of any of the transactions contemplated by this
Agreement or the other Transaction Documents, (2) cause any of the transactions
contemplated by this Agreement or the other Transaction Documents to be
rescinded following consummation or (3) affect adversely the Acquired Assets or
their value or the right of Buyer to own the Acquired Assets and to operate the
Acquired Business (and that no such Order is in effect);

 

(vii) Intentionally Omitted:

 

(viii) Intentionally Omitted:;

 

(ix) Intentionally Omitted:;

 

(x) if any party has a security interest in any of the Acquired Assets then
Seller shall provide UCC-3 financing statements terminating UCC-1 financing
statements filed wherever and whenever, including but not limited to the New
York and Delaware Secretary of State, releasing all Security Interests held by
any Person in the Acquired Assets, including, without limitation, those security
interests evidenced by the UCC-1 financing statements set forth on Schedule
7(a)(x);

 

(xi) evidence reasonably acceptable to Buyer that Seller has taken all steps
necessary to change, effective immediately following the Closing: its corporate
name to any name other than "LuxeYard" or any variant or abbreviation thereof;

 

(xii) an assignment to Buyer of Seller's merchant numbers used for credit card
purchases, to the extent transferable;

 

(xiii) the Sublease (including an estoppel certificate from the lessor);

 

(xiv) letters from Seller’s phone carriers, consenting to the assignment and
transfer to Buyer of all phone numbers including any toll-free 800 and 888-
prefix phone numbers used by Seller in the Business if such numbers exist; and

 

(xv) the Lease between Buyer and Seller.

 

(b)           Buyer Deliveries. Buyer shall execute and deliver to Seller (or
cause the execution and delivery of) the following documents to Seller, prior to
or simultaneously with the Closing:

 

(i) the Bill of Sale executed by Buyer;

 

(ii) the Assignment Documents;



 

25

 

 





 

(iii) Intentionally Omitted;

 

(iv) Intentionally Omitted:

 

(v) Intentionally Omitted:

 

(vi) Intentionally Omitted:

 

(vii) Intentionally Omitted:

 

(viii) all material authorizations, consents and approvals of governments and
governmental agencies set forth in Schedule 4(c) hereof;

 

(ix) Intentionally Omitted:

 

(x) Intentionally Omitted:

 

(xi) Intentionally Omitted:

 

(xii) Intentionally Omitted:

 

(xiii) Intentionally Omitted:

 

SECTION 8. TERMINATION.

 

(a)          Method of Termination. This Agreement may be terminated or
abandoned only as follows:

 

(i) At any time prior to the Closing by the mutual consent of the Parties
hereto;

 

(ii) By Buyer after February 22, 2012 if any of the conditions set forth in
Section 6(a) hereof to which the obligations of Buyer are subject have not been
fulfilled or waived in writing, unless such fulfillment has been frustrated or
made impossible by any act or failure to act of Buyer;

 

(iii) By Seller after February 22, 2012, if any of the conditions set forth in
Section 6(b) hereof to which the obligations of Seller are subject have not been
fulfilled or waived in writing, unless such fulfillment has been frustrated or
made impossible by any act or failure to act of Seller ; or

 

(iv) By any Party pursuant to the terms of Sections 5(m) ("Risk of Loss;
Condemnation") and 10(c) ("HSR and Other Filings").

 

(b) Rights Upon Termination.

 

(i) In the event of a termination of this Agreement pursuant to Section 8(a)(i)
or 8(a)(iv) hereof, each Party shall pay the costs and expenses incurred by it
in connection with this Agreement, and no Party (or any of its officers,
directors, members, employees, agents, representatives or stockholders) shall be
liable to any other Party for any cost, expense, damage or loss of anticipated
profits hereunder.

 

(ii) In the event of a termination of this Agreement pursuant to Section
8(a)(ii) hereof and either Seller is in breach of any material provision of this
Agreement, then Buyer shall have the right to seek all remedies available to it
as provided under this Agreement and at law.

 

(iii) In the event of termination of this Agreement pursuant to Section
8(a)(iii) hereof and Buyer is in breach of any material provision of this
Agreement, then Seller shall have the right to seek all remedies available to
them as provided under this Agreement and at law.

 

(iv) In the event of termination of this Agreement for any reason, the
confidentiality provisions contained in Section 5(b) hereof shall survive.

 

26

 

 

SECTION 9. ARBITRATION OF DISPUTES.

 

(a)          Mandatory Arbitration: Buyer, on the one hand, and Seller, on the
other, shall promptly submit any dispute, claim or controversy arising out of or
relating to this Agreement or any Transaction Document (including, without
limitation, with respect to the meaning, effect, validity, termination,
interpretation, performance or enforcement of this Agreement or such Transaction
Document) or any alleged breach (including any action in tort, contract, equity
or otherwise) to binding arbitration before one arbitrator (the "Arbitrator").
The Parties agree that, except as otherwise provided herein respecting temporary
or preliminary injunctive relief, binding arbitration shall be the sole means of
resolving any dispute, claim or controversy arising out of or relating to this
Agreement or any Transaction Document (including, without limitation, with
respect to the meaning, effect, validity, termination, interpretation,
performance or enforcement of this Agreement or such Transaction Document) or
any alleged breach (including any claim in tort, contract, equity or otherwise).

 

(b)          Arbitrator's Qualifications and Selection: The Arbitrator shall be
an active member of the California Bar, specializing for at least fifteen (15)
years in mergers and acquisitions. The Arbitrator shall be selected by the
California chapter head of the American Arbitration Association upon the request
of any Party. The Arbitrator shall be selected within thirty (30) days of
request.

 

(c)          Governing Law; Written Decision: Any arbitration hereunder or under
any Transaction Document, shall be governed by the laws of the State of
Delaware, which laws the Arbitrator shall apply in rendering his or her
decision. The Arbitrator shall issue a written decision, setting forth findings
of fact and conclusions of law, within 60 days after he or she shall have been
selected. The Arbitrator shall have no authority to award punitive or other
exemplary damages.

 

(d)          Procedures; Evidence; Experts:

 

(i) Any arbitration instituted by a Party shall be held in Los Angeles, CA in
accordance with and under the then-current provisions of the rules of the
American Arbitration Association, except as otherwise provided herein.

 

(ii) On application to the Arbitrator, any Party shall have rights to discovery
to the same extent as would be provided under the Federal Rules of Civil
Procedure and the Federal Rules of Evidence shall apply to any Arbitration under
this Agreement; provided, however, that the Arbitrator shall limit any discovery
or evidence such that his or her decision shall be rendered within the period
referred to in Section 9(c).

 

(iii) The Arbitrator may, at his or her discretion and at the expense of the
Party(ies) who will bear the cost of the Arbitration, employ experts to assist
him or her in his or her determinations.

 

(e)          Costs: The costs (excluding the fees of counsel for the Parties) of
the Arbitration proceeding shall be borne solely by the unsuccessful Party and
shall be awarded as part of the Arbitrator's decision, unless the Arbitrator
shall otherwise allocate such costs, for reasons set forth in such decision.

 

(f)          Consent to Jurisdiction: Any judgment upon any award rendered by
the Arbitrator may be entered in and enforced by any court of competent
jurisdiction. The Parties expressly consent to the jurisdiction of the Federal
courts in Central District of California to enforce any award of the Arbitrator
or to render any provisional or injunctive relief in connection with or in aid
of the arbitration. The Parties expressly consent to the personal and subject
matter jurisdiction of the Arbitrator to arbitrate any and all matters to be
submitted to arbitration hereunder. None of the Parties hereto shall challenge
any arbitration hereunder on the grounds that any Person necessary to such
arbitration (including, without limitation, any Party hereto) shall have been
absent from such arbitration for any reason, including, without limitation, that
such Person shall have been the subject of any bankruptcy, reorganization or
insolvency proceeding.

 

(g)          Injunctive Relief: This Section 9 shall not prevent any Party from
seeking or obtaining temporary or preliminary injunctive relief in a court for
any breach or threatened breach of any provision of this Agreement or any
Transaction Document; provided, that the determination whether such breach or
threatened breach shall have occurred and the remedy therefore (other than with
respect to such preliminary or temporary relief) shall be made by arbitration
pursuant to this Section 9.

 

27

 

 

(h)          Indemnification: The Parties shall indemnify the Arbitrator and any
experts employed by the Arbitrator and hold them harmless from and against any
Claim arising out of any arbitration under this Agreement or any Transaction
Document, unless resulting from the willful misconduct of the Person
indemnified.

 

(i)          Survival: The provisions of this Section 9 shall survive the
termination of this Agreement and any Transaction Document.

 

(j)          WAIVER OF JURY TRIAL; EXEMPLARY DAMAGES: ALL PARTIES HEREBY WAIVE
THEIR RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT. No Party shall be awarded punitive or
other exemplary damages respecting any dispute arising under this Agreement or
any Transaction Document.

 

(k)          Interest: Any amount payable by one Party to another under this
Section 9, shall bear interest at the rate of 12% per annum from the date due
until paid.

 

SECTION 10. OTHER AGREEMENTS.

 

(a)          Lockup of the Shares. Seller agrees to be bound to the terms of the
lock-up agreement (the “Lock-up Agreement”) as set forth in Exhibit B.

 

(b)          Press Releases and Public Announcements: Upon the signing of this
Agreement or within a reasonable time thereafter, Buyer shall, and Seller may,
issue a press release relating to the purchase and sale of the assets of Seller.
The text of such press release shall be subject to the reasonable approval,
which will not be unreasonably withheld or delayed, of Seller or Buyer, as the
case may be. No Party shall disclose to any third party, other than its legal
and financial advisors and others who need to know in order to consummate this
Agreement, the terms of this Agreement or the other Transaction Documents,
without the prior written approval of the other Parties; provided, however, that
any Party may make any public disclosure it believes in good faith is required
by applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing Party will use its
reasonable best efforts to advise the other Parties prior to making the
disclosure).

 

(c)          HSR and Other Filings: Each of the Parties agrees to use
commercially reasonable efforts to effect all necessary registrations and
filings including, but not limited to, filings under the HSR Act, if applicable,
and submissions of information requested by Governmental Bodies, necessary to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with the other Parties in
connection with the foregoing. The Parties shall use commercially reasonable
efforts to respond as promptly as reasonably practicable to any inquiries
received from the Federal Trade Commission (the "FTC") and the Antitrust
Division of the Department of Justice (the "Antitrust Division") for additional
information or documentation and to respond as promptly as reasonably
practicable to all inquiries and requests received from any other Governmental
Body in connection with antitrust matters. The Parties shall use their
respective commercially reasonable efforts to overcome any objections which may
be raised by the FTC, the Antitrust Division or any other Governmental Body
having jurisdiction over antitrust matters. Notwithstanding anything to the
contrary in this Agreement, if any Party, in its reasonable business judgment,
considers the imposition of a condition upon the transactions by a Governmental
Body to be materially adverse to such Party, such Party may terminate this
Agreement.

 

(d)          No Third-Party Beneficiaries: This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

(e)          Entire Agreement: This Agreement (including the Exhibits) and the
Transaction Documents (including the documents referred to herein and therein)
collectively constitute the entire agreement among the Parties and supersede any
prior and contemporaneous understandings, agreements or representations by or
among the Parties written or oral, to the extent they related in any way to the
subject matter hereof.

 

28

 

 

(f)          Succession and Assignment: This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided, however, that Buyer may (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and (ii)
designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

 

(g)          Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

(h)          Headings: The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(i)          Notices: All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given if (and then two
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

 

If to Seller :


 



Christian Vega 32-34 34th Street Astoria, New York, 11106      



 









If to Buyer:

 

LY Retail, LLC

8884 Venice Blvd

Los Angeles, Ca. 90034

Attention: Braden Richter

Facsimile: 310-574-5059

e-mail: brichter@luxeyard.com

 

with a copy in each case (which shall not constitute notice) to:

 

Margot Ritcher

8884 Venice Blvd

Los Angeles, Ca. 90034

Attention: Braden Richter

Facsimile: 310-574-5059

e-mail: mritcher@luxeyard.com

 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any Party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.

 

(j)          Governing Law: This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

29

 



 

(k)          Amendments and Waivers: No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each
Party. No waiver by any Party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

(l)          Severability: Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(m)          Expenses: Each Party will bear its own costs and expenses
(including, without limitation, fees and expenses of accountants, attorneys,
financial advisors and brokers) incurred in connection with the Letter of
Proposal and Term Sheet, dated June 15, 1998, this Agreement, the other
Transaction Documents and the preparation and negotiation thereof and the
consummation of the transactions contemplated hereby and thereby ("Transaction
Expenses").

 

(n)          Construction: The Parties have participated jointly in the
negotiation and drafting of this Agreement and the other Transaction Documents.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement and the other Transaction Documents shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement and the other Transaction Documents. Any reference
to any Federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word "including" shall mean including without
limitation.

 

(o          Incorporation of Appendices, Exhibits and Schedules: The Exhibits,
Appendices and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

 

(p)          Taxable Asset Purchase: Each of the Parties agrees that the
transaction contemplated in this Agreement shall be reflected in any Tax Return
filed by such Party as taxable sale (as described in Section 1001 of the Code)
of the Acquired Assets.

 

(q)          Further Actions: The Parties will execute and deliver to the other
(and Buyer shall cause GDI to deliver), from time to time at or after the
Closing, for no additional consideration and at no additional cost to the
requesting party, such further assignment, certificates, instruments, records or
other documents, assurances or things as may be reasonably necessary to give
full effect to this Agreement and to allow each Party fully to enjoy and
exercise the rights accorded and acquired by it under this Agreement.

 

(r)          Time of the Essence: Time is of the essence under this Agreement.
If the last day permitted for the giving of any notice or the performance of any
act required or permitted under this Agreement falls on a day that is not a
Business Day, the time for the giving of such notice or the performance of such
act will be extended the next succeeding Business Day.

 

s)          Bulk Sales: The Parties acknowledge and agree that Seller will not
comply with the bulk sale requirements of the Uniform Commercial Code. Buyer
agrees that such non-compliance will not constitute a breach of this Agreement;
provided however, Seller agrees that any claim which is related to an Adverse
Consequence which results from such non-compliance is an Excluded Liability.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

LY Retail, LLC

 

By:       Braden Richter         Its: Chief Executive Officer  

 

30

 

 

eOPULENCE LLC

 

By:    

 

  Christian Vega   Its: Chief Executive Officer  

  



31

 

 



APPENDIX I

 

DEFINITIONS:

 

“Acquired Assets" means all of the Business, goodwill, assets, properties and
rights of every nature, kind and description, whether tangible or intangible,
real, personal or mixed, wherever located and whether or not carried or
reflected on the books and records of Seller, which are (i) owned by Seller or
(ii) in which Seller has any interest, or (iii) which are located on the
premises of Seller and used exclusively by Seller in its Business as of the
Closing Date, or which are otherwise used exclusively in, related exclusively
to, or useful exclusively to, the Business, except for the Excluded Assets
referred to below. The Acquired Assets shall include, but not be limited to, the
following:

 

(a) all tangible personal property set forth on Schedule 1.1(a) (such as
machinery, equipment, inventories of supplies, manufactured and purchased parts,
goods in process and finished goods, furniture, automobiles, trucks, tractors,
trailers, tools, jigs, dies and leasehold improvements);

 

(b) all Intellectual Property set forth on Schedule 1.1(b), goodwill associated
therewith, licenses and sublicenses granted and obtained with respect thereto
and rights thereunder, remedies against infringements thereof and rights to
protection of interests therein under the laws of all jurisdictions, including,
without limitation, the exclusive right to use the domain name "eOPULENCE.com,"
and the right to use in the Business the names (including derivatives and
variations thereof) and associated logos, if any, and the Miscellaneous Design
(collectively, the "Catalog Names");

 

(c) all agreements, contracts, indentures, mortgages, instruments, chattel
paper, guaranties, other similar arrangements and rights thereunder, including,
without limitation, the leases in respect of (i) the telephone and computer
equipment (to the extent included in the Acquired Assets);

 

(d) all accounts, notes and other receivables;

 

(e)all claims, deposits, prepayments, refunds, causes of action, chooses in
action, rights of recovery, rights of set off and rights of recoupment;

 

(f) all franchises, approvals, permits, licenses, orders, registrations,
certificates, variances and similar rights obtained from governments and
governmental agencies to the extent transferable;

 

(g) all books, records, ledgers, files, documents, correspondence, customer
lists, prospect lists and other lists, plats, architectural plans, drawings and
specifications, creative materials, advertising and promotional materials,
studies, reports and other printed or written material (excluding any such item
exclusively relating to an Excluded Asset, Excluded Contract or Excluded
Liability);

 

(h) all cash;

 

(i) all prepaid expenses to the extent included in Closing Date Net Tangible
Assets; provided that any prepaid expense that is included in the Closing Date
Net Tangible Assets will be considered part of the Acquired Assets even if its
value is zero;

 

(j) all data processing programs, computer printouts, data bases, hardware,
merchant numbers used for credit card purchases (to the extent transferable) and
related items owned by Seller or used exclusively in the conduct of the
Business, including accounting, invoices, crediting and data processing losses
and programs; and

 

(k) all rights, claims and causes of action held by or inuring to the benefit of
Seller

 

"Acquired Business" means the businesses and operations acquired by Buyer
pursuant to this Agreement.

 

32

 

 

“actual attorneys' fees" or "attorneys' fees actually incurred" means the full
and actual costs of any real services actually performed in connection with the
matter for which such fees are sought, calculated on the basis of the usual fees
charged by the attorneys performing such services and shall not be limited to
"reasonable attorneys' fees" as that term may be defined in statutory or
decisional authority.

 

"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses and fees, including court costs and reasonable attorneys' fees and
expenses, whether resulting from the breach of a representation, warranty,
covenant or otherwise.

 

"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

 

"Agreement" has the meaning set forth in the preface of this Agreement.

 

"Antitrust Division" has the meaning set forth in Section 10(c) of this
Agreement.

 

"Applicable Rate" means the annualized interest rate as determined pursuant to
Section 1274(d) of the Code.

 

"Arbitrator" has the meaning set forth in Section 9(a) of this Agreement.

 

"Assignment Documents" has the meaning set forth in Section 2(e) of this
Agreement.

 

"Assumed Contracts" has the meaning set forth in the definition of the term
"Acquired Assets."

 

"Assumed Liabilities" means those liabilities incurred by Seller but only to the
extent that such Assumed Liabilities have been incurred in the Ordinary Course
of Business and are within usual commercial terms. Specifically Buyer shall
assume the cost for any leasehold interests. Notwithstanding the foregoing, the
total amount of Seller’s Assumed Liabilities shall in no event whatsoever exceed
Ten Thousand Dollars ($10,000.00). Any Assumed Liabilities in excess of Ten
Thousand Dollars ($10,000.00) shall be the sole and exclusive obligation of
Seller.

 

“Bill of Sale" has the meaning set forth in Section 2(e) of this Agreement.

 

“Business" means the businesses and operations of Seller as conducted now by
Seller anywhere in the world.

 

"Business Day" means any day other than a Saturday, a Sunday or a day on which
banking institutions in the United States of America are not open for business.

 

"Buyer" has the meaning set forth in the preface of this Agreement.

 

"Buyer Indemnified Parties" has the meaning set forth in Section 5(d)(i) of this
Agreement.

 

"Buyer Indemnified Party" has the meaning set forth in Section 5(d)(i) of this
Agreement.

 

"Catalog Names" has the meaning set forth in the definition of the term
"Acquired Assets."

 

Claims" mean all actions, suits, notices, claims, demands, orders, Governmental
Body-imposed or court-imposed requirements, proceedings, hearings and
investigations.

 

"Closing" has the meaning set forth in Section 2(d) of this Agreement.

 

"Closing Date" has the meaning set forth in Section 2(d) of this Agreement.

 

"Closing Date Balance Sheet" has the meaning set forth in Section 2(f)(i) of
this Agreement.

 

"Closing Date Net Tangible Assets" has the meaning set forth in Section 2(f)(i)
of this Agreement.

 

33

 

 

"Closing Date Net Tangible Assets Statement" has the meaning set forth in
Section 2(f)(i) of this Agreement.

 

"Closing Stock Price" means the closing stock price of the Common Stock on the
Business Day immediately prior to the Closing Date.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Common Stock" has the meaning set forth in Section 2(c)(i) of this Agreement.

 

"Confidential Information" means any information concerning the businesses and
affairs of Seller, Parent, Buyer, the Business or the Acquired Business that is
not already generally available to the public and that is treated as
confidential by the party who owns or created such information, other than (x)
information that is required to be disclosed by applicable law or judicial
order, (y) disclosures made by any Party to its directors, officers, employees,
attorneys, accountants, members, lenders and accredited potential investors
(excluding any potential investors that are competitors of the Business) and
other agents that need the information in connection with the evaluation and
consummation of the transactions contemplated herein, or (z) disclosures made by
any Party as shall be reasonably necessary in connection with obtaining the
consents and approvals set forth in Schedule 3(c) or Schedule- 4(c); provided,
however, in connection with disclosure of Confidential Information under (x) and
(z) hereof, the disclosing Party shall give the other Party hereto timely prior
notice of the anticipated disclosure and the Parties shall cooperate in
designing reasonable procedural and other safeguards to preserve, to the maximum
extent possible, the confidentiality of such material.

 

"Contract" means any contract, agreement, indenture, note, bond, loan, guaranty,
instrument, lease, conditional sale contract, mortgage, license, franchise,
power of attorney, commitment or other binding arrangement, whether written or
oral.

 

"Environmental, Health and Safety Laws" means the following as in effect as of
the date hereof: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Resource Conservation and Recovery Act of 1976 and
the Occupational Safety and Health Act of 1970, each as amended, together with
all other laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings and charges thereunder) of Federal, state,
local and foreign governments (and all agencies thereof) concerning pollution or
protection of the environment, public health and safety or employee health and
safety, including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants or chemical, industrial, hazardous or toxic
materials or wastes into ambient air, surface water, ground water or lands or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
chemical, industrial, hazardous or toxic materials or wastes.

 

"Escrow Agent" has the meaning set forth in the Escrow Agreement.

 

"Escrow Agreement" has the meaning set forth in Section 2(c)(i) of this
Agreement.

 

"Escrow Shares" has the meaning set forth in Section 2(c)(i) of this Agreement.

 

"Estimated Closing Date Net Tangible Assets" has the meaning set forth in
Section 6(a)(x) of this Agreement.

 

“Estimated Closing Date Net Tangible Assets Statement" has the meaning set forth
in Section 6(a)(x) of this Agreement.

 

"Excluded Assets" has the meaning set forth in the definitions of the term
"Acquired Assets."

 

"Excluded Contracts" means those Contracts of Seller other than Assumed
Contracts, including those listed in Schedule 1.2.

 

"Excluded Liability" means any liability of Seller other than Assumed
Liabilities.

 

"FTC" has the meaning set forth in Section 10(c) of this Agreement.

 

"GAAP" means United States generally accepted accounting principles as in effect
from time to time.

 

34

 

 

"GDI" has the meaning set forth in Section 2(c)(i) of this Agreement.

 

"GDI Agreement" means that certain Agreement of even date herewith among Seller,
Parent and GDI.

 

"Governmental Body" means any government or any agency, subdivision or
instrumentality of any government.

 

"Historical Financial Statements" has the meaning set forth in Section 3(f)(i)
of this Agreement.

 

"Hired Employees" has the meaning set forth in Section 5(w)(i) of this
Agreement.

 

"HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

"Indemnified Party" has the meaning set forth in Section 5(f)(i) of this
Agreement.

 

"Indemnifying Party" has the meaning set forth Section 5(f)(i) of this
Agreement.

 

"Intellectual Property" means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names and corporate names, together with all translations, adaptations,
derivations and combinations thereof and including all goodwill associated
therewith and all applications, registrations and renewals in connection
therewith, (c) all copyrightable works, all copyrights and all applications,
registrations and renewals in connection therewith, (d) all mask works and all
applications, registrations and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
housefile databases, mailing lists, customer and supplier lists, pricing and
cost information and business and marketing plans and proposals), (f) all
computer software (including all data and related documentation), (g) all other
proprietary rights and (h) all copies and tangible embodiments thereof (in
whatever form or medium).

 

"June 1998 Balance Sheet" has the meaning set forth in Section 3(f)(ii) of this
Agreement.

 

"June 1998 Financial Statements" has the meaning set forth in Section 3(f)(ii)
of this Agreement.

 

"Key Employees" has the meaning set forth in Section 5(l)(B) of this Agreement.

 

"Knowledge" means actual knowledge.

 

"Law" means any applicable law, statute, code, ordinance, regulation or other
requirement of any Governmental Body.

 

"Lease" has the meaning set forth in Section 3(l)(i) of this Agreement.

 

"Liabilities" means any direct or indirect indebtedness, liability, claim, loss,
damage, obligation or responsibility, known or unknown, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, whether or not of a kind required by GAAP to
be set forth on a financial statement or in the notes thereto, including,
without limitation, any Liabilities for Taxes.

 

"License Agreement" has the meaning set forth in Section 7(a)(vii) of this
Agreement.

 

Mailing Lists" has the meaning set forth in Section 3(m)(vii) of this Agreement.

 

"Material Adverse Effect" means a material adverse effect on the assets,
properties, operations, results of operations, condition (financial or
otherwise) of Seller or the Business or on the ability of Seller to consummate
the transactions contemplated herein or in the other Transaction Documents.

 

"Miscellaneous Design" ______________ Intentionally Omitted

 

35

 

 

"Most Recent Balance Sheet" has the meaning set forth in Section 3(f)(i) of this
Agreement.

 

"Most Recent Fiscal Year End" has the meaning set forth in Section 3(f)(i) of
this Agreement.

 

"Net Tangible Assets" for purposes hereof, as of any date of determination (or
date of estimated determination) shall be equal to the following as of such date
or date of estimation: (i) cash, accounts receivable (net of reserves),
inventories (net of reserves), prepaid and deferred promotion costs, prepaid
expenses (except prepaid intercompany and prepaid divestiture expenses),
leasehold improvements, furniture, fixtures and equipment, computer equipment,
software and construction in progress (in each case net of all accumulated
depreciation and amortization), and investment in joint venture, less (ii)
accounts payable, deferred revenue, accrued payroll and related - withholdings,
and other current liabilities, all incurred in the Ordinary Course of Business
for the benefit of the Acquired Assets and Acquired Business consistent with
Seller's past custom and practice, and as reflected on the Closing Date Net
Tangible Asset Statement as determined in accordance with GAAP consistently
applied.

 

"Non-Compete Period" has the meaning set forth in Section 5(l)(A) of this
Agreement.

 

"NTA Excess" has the meaning set forth in Section 2(f)(iv) of this Agreement.

 

"NTA Objections Statement" has the meaning set forth in Section 2(f)(ii) of this
Agreement.

 

"NTA Shortfall" has the meaning set forth in Section 2(f)(iii) of this
Agreement.

 

“Option Shares” has the meaning set forth in Section 2(j) of this Agreement

 

"Order" means any order, judgment, ruling, injunction, award, decree, charge or
writ.

 

"Ordinary Course of Business" means the ordinary course of business of Seller
consistent with past custom and practice (including with respect to quantity and
frequency) and for the direct benefit of the Acquired Business or the Acquired
Assets.

 

"Parent" has the meaning set forth in the preface of this Agreement.

 

"Parties" has the meaning set forth in the preface of this Agreement.

 

"Person" means an individual, a partnership (general or limited), a member, a
corporation, a limited liability company or partnership, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization or a
governmental entity (or any department, agency or political subdivision
thereof).

 

"Post-Closing Determination" has the meaning set forth in Section 2(f)(ii) of
this Agreement.

 

"Purchase Price" has the meaning set forth in Section 2(c) of this Agreement.

 

"Registration Rights Agreement" has the meaning set forth in Section 2(c)(i) of
this Agreement.

 

"Required Consents" has the meaning set forth in Section 3(c) of this Agreement.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Security Interest" means any mortgage, pledge, lien, encumbrance, charge or
other security interest, except for (i) minor imperfections of title and liens
which are not substantial in amount, which do not materially detract from the
property subject thereto or materially impair the use of the property in the
Business and which have arisen in the Ordinary Course of Business, (ii) liens
for Taxes not yet due or which are being contested in good faith by appropriate
proceedings, (iii) pledges or deposits made in the ordinary course of business
in connection with workers' compensation, unemployment insurance and other
social security legislation, (iv) carriers, warehousemen's, mechanics',
materialmen's, repairmen's or other like liens arising in the Ordinary Course of
Business which are not overdue for a period of more than 90 days or which are
being contested in good faith by appropriate proceedings, and (v) statutory and
contractual liens in favor of landlords securing leases.

 

36

 

 

"Seller" has the meaning set forth in the preface to this Agreement.

 

"Seller's Accountant" has the meaning set forth in Section 2(f)(i) of this
Agreement.

 

"Seller Indemnified Parties" has the meaning set forth in Section 5(e)(i) of
this Agreement.

 

"Seller Indemnified Party" has the meaning set forth in Section 5(e)(i) of this
Agreement.

 

"Service Agreement" has the meaning set forth in Section 7(a)(viii) of this
Agreement.

 

"Shares" has the meaning set forth in Section 2(c)(i) of this Agreement.

 

"Signing Stock Price" means the average closing price of the Common Stock, as
published in the Wall Street Journal, of the five trading days immediately prior
to the signing of this Agreement.

 

“Straddle Non-Income Tax Returns" has the meaning set forth in Section 5(n)(i)
of this Agreement.

 

"Sublease" has the meaning set forth in Section 3(l)(ii) of this Agreement.

 

"Subsidiary" means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.

 

"Tax" means any Federal, state, local and foreign income, profits, franchise,
gross receipts, payroll, employment, sales, use, property, withholding, excise
and other tax, duty or assessment of any nature whatsoever, together with all
interest, penalties and additions imposed with respect thereto. The term
"taxable" shall have a correlative meaning.

 

Taking" has the meaning set forth in Section 5(m)(ii) of this Agreement.

 

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and including any amendment thereof.

 

"Third-Party Claim" has the meaning set forth in Section 5(f)(i) of this
Agreement.

"Third-Party Firm" has the meaning set forth in Section 2(f)(ii) of this
Agreement.

 

"Transaction Documents" means this Agreement, the Escrow Agreement, the
Registration Rights Agreement, the Lease, the Sublease, the License Agreement,
the Service Agreement, the GDI Agreement, and every other instrument and
document entered into in connection with this Agreement.

 

"Transaction Expenses" has the meaning set forth in Section 10(m) of this
Agreement.

 

"WARN Act" has the meaning set forth in Section 5(w)(v) of this Agreement.

 

37

 

 

Exhibit A

 

LUXEYARD INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION is granted as of February 22, 2012 by LUXEYARD,
INC. a Delaware corporation (the “Company”), to Antonio Lopez(“Optionee”).

 

1.          Grant. The Company hereby grants to Optionee an option (the
“Option”) under the Company’s adopted employee stock option plan (the “Plan”) to
purchase three hundred thousands (300,000) of the Company’s common stock, par
value $0.0001 per share ( the “Option Shares”), at a purchase prices of Thirty
Cents ($.30) per Option Share (the “Option Price”). For the purposes of clarity
Optionee agrees and acknowledges the foregoing number of Option Shares in the
Option Grant are being granted to Executive after the effectiveness of the one
to seventeen (1:17) forward split that was approved by the Company’s board of
directors on November 30, 2011 (the “Forward Split”). Such Option Shares are
being issued in accordance with the terms and conditions set forth in the Plan.
Notwithstanding the aforementioned Forward Split, the number of Shares
underlying the Grant and the exercise price set forth herein shall be
appropriately adjusted upon any future split, combination, reclassification,
recapitalization or similar change with respect to the Company’s common stock. .
This Option is granted pursuant to the Plan. Capitalized terms used herein shall
have the same meaning as set forth in the Plan except to the extent the context
clearly requires otherwise. This Option is intended to be consistent with the
terms of the Plan and is subject in all regards to the terms of the Plan. In any
case in which there is a conflict between the terms of this Option and the terms
of the Plan, the conflict shall be resolved in favor of the Plan. This Option is
not intended to be an “incentive stock option” within the meaning of Section
422(b) the Internal Revenue Code of 1986, as amended (the “Code”)

 

2.          Term.

 

(a)          General Rule. The Option shall have a term (the “Term”) commencing
from the date of grant and shall terminate at full at 5:00 PM New York, New York
time on November 30, 2021. The Option Shares shall vest and be exercisable over
the next thirty six (36) consecutive months commencing on March 1, 2012 at the
following rate: five thousand five hundred fifty-five (5,555) shares per month
for the next thirty-five (35) consecutive months and five thousand five hundred
seventy-five (5,575) shares for the thirty-sixth (36th) and last month. This
Option may be exercised in whole or in part with respect to any Option Shares
that have vested and become exercisable, except that this Option may in no event
be exercised with respect to fractional shares. Furthermore, Executive also
agrees and acknowledges that Optionee is subject to the terms and conditions of
the lock-up agreement (the “Lock-Up Agreement”) dated as of February 22, 2012
between Optionee and Company.

 

(b)          Termination of Employment. Intentionally omitted since Optionee is
not an employee.

 

38

 

 

(c)          Forfeiture. If the Committee makes a finding, after full and good
faith consideration of the facts presented on behalf of both the Company and
Optionee, that Optionee has: (i) committed a material and serious breach or
committed material neglect of Optionee’s responsibilities to the Company;
(ii) committed a material willful violation or disregard of standards of conduct
established by law; (iii) committed a material willful violation or disregard of
standards of conduct established by Company policy as may from time to time be
communicated to Optionee; (iv) committed material fraud, willful material
misconduct, material misappropriation of funds or other material dishonesty;
(v) been convicted of a crime of moral turpitude; then the Option shall
terminate on the date of such finding. In addition to immediate termination of
the Option, Optionee shall forfeit all Option Shares for any exercised portion
of the Option for which the Company has not yet delivered the share certificates
to Optionee upon refund by the Company of the Option Price paid by Optionee with
respect to such Option Shares.

 

(d)          Transfers. This Option may not be transferred except by will or
other testamentary device or by the laws of descent and distribution. During the
lifetime of the person to whom this Option is granted, the Option may be
exercised only by him or her. Notwithstanding the foregoing, this Option may be
transferred pursuant to the terms of a “qualified domestic relations order”
within the meaning of Sections 401(a) (13) and 414(p) of the Code or within the
meaning of Title I of the Optionee Retirement Income Security Act of 1974, as
amended.

 

3.          Method of Exercise and Payment.

 

(a)          When exercisable under Section 2 or Section 7, this Option may be
exercised by written notice, pursuant to Section 9, to the Company’s Chief
Operating Officer specifying the number of Option Shares to be purchased (the
“Notice”). The Notice shall be accompanied by payment of the aggregate Option
Price of the Option Shares being purchased (a) in cash, (b) by certified check
payable to the order of the Company or (c) by a combination of the foregoing.
Such exercise shall be effective upon the actual receipt by the Company’s Vice
President of such Notice and payment.

 

(b)          Unless the Option Shares are covered by a then current registration
statement or a Notification under Regulation A under the Securities Act of 1933,
as amended (the “Act”), and current registrations under all applicable state
securities laws, the Notice shall include Optionee’s acknowledgement, in form
and substance satisfactory to the Company, that Optionee (a) is purchasing such
Option Shares for investment and not for distribution or resale (other than a
distribution or resale which, in the opinion of counsel satisfactory to the
Company, may be made without violating the registration provisions of the Act or
any state securities laws), (b) has been advised and understands that (i) the
Option Shares have not been registered under the Act and are “restricted
securities” within the meaning of Rule 144 under the Act and are subject to
restrictions on transfer, (ii) the Company is under no obligation to register
the Option Shares under the Act or to take any action which would make available
to Optionee any exemption from such registration, and (iii) the Option Shares
may not be transferred without compliance with all applicable federal and state
securities laws.

 

(c)          In addition, except as provided below, Optionee may make payment in
whole or in part in shares of the Company’s Common Stock held by the Optionee
for more than six months. If payment is made in whole or in part in shares of
the Company’s Common Stock, then Optionee shall deliver to the Company
certificates registered in the name of Optionee representing shares of the
Company’s Common Stock legally and beneficially owned by Optionee, free of all
liens, claims and encumbrances of every kind and having a Fair Market Value (as
defined in the Plan) on the date of delivery of such notice that is not greater
than the Option Price of the Option Shares with respect to which the Option is
to be exercised, accompanied by stock powers duly endorsed in blank by the
record holder of the shares represented by such certificates. Notwithstanding
the foregoing, the Committee, in its sole discretion, may refuse to accept
shares of the Company’s Common Stock in payment of the Option Price. In that
event, any certificates representing shares of the Company’s Common Stock which
were delivered to the Company shall be returned to Optionee with notice of the
refusal of the Committee to accept such shares in payment of the Option Price.
Furthermore, the Committee may impose such limitations and prohibitions on the
use of shares of the Company’s Common Stock to exercise the Option as it deems
appropriate.

 

39

 



 

4.          Adjustments on Changes in Capitalization. In the event that, prior
to the delivery by the Company of all the Option Shares in respect of which the
Option is granted, there shall be a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Company’s Common Stock and/or other outstanding equity
security or a recapitalization or other capital adjustment affecting the
Company’s Common Stock or an equity security of the Company which is effected
without receipt of consideration by the Company, the remaining number of Option
Shares (or class of shares) subject to the Option and Option Price therefore
shall be adjusted in a manner determined by the Committee so that the adjusted
number of Option Shares (or class of shares) and the adjusted Option Price shall
be the substantial equivalent of the remaining number of Option Shares subject
to the Option and Option Price thereof prior to such change. For purposes of
this Section 5, no adjustment shall be made as a result of the issuance of the
Company’s Common Stock upon the conversion of other securities of the Company
which are convertible into Common Stock.

 

5.          Legal Requirements. If the listing registration or qualification of
the Option Shares upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body is necessary
as a condition of or in connection with the purchase of such Option Shares, the
Company shall not be obligated to issue or deliver the certificates representing
the Option Shares as to which the Option has been exercised unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained. If registration is considered unnecessary by the Company
or its counsel, the Company may cause a legend to be placed on the Option Shares
being issued calling attention to the fact that they have been acquired by
Optionee for investment and have not been registered.

 

6.          Change of Control of Company. In the event of a Change of Control,
except for the provisions set forth above in Section 2 and its subsections, the
Committee may take whatever action with respect to the Option it deems necessary
or desirable, including, without limitation, removing any restrictions or
imposing any additional restrictions on the Option or Option Shares.

 

7.          Administration. This Option has been granted pursuant to and is
subject to the terms and provisions of the Plan, as it may be amended from time
to time. All questions of interpretation and application of the Plan and this
Option shall be determined by the Committee. The Committee’s determination shall
be final, binding and conclusive.

 

8.          Notices. Any notice to be given to the Company shall be addressed to
the Chief Operating Officer of the Company at its principal executive office,
and any notice to be given to Optionee shall be addressed to Optionee at the
address then appearing on the personnel records of the Company or the Affiliate
of the Company by which Optionee is employed, or at such other address as either
party hereafter may designate in writing to the other. Any such notice shall be
deemed to have been duly given when personally delivered, sent by recognized
courier service or by other messenger, or when deposited in the United States
mail, addressed as aforesaid, registered or certified mail, and with proper
postage and registration or certification fees prepaid.

 

40

 

  

9.          Not to Affect Employment. Nothing herein contained shall affect the
right of the Company or any Affiliate to terminate Optionee’s employment,
services, responsibilities, duties or authority to represent the Company or any
Affiliate at any time or for any reason whatsoever.

 

10.         Withholding of Taxes. Whenever the Company proposes or is required
to deliver or transfer Option Shares in connection with the exercise of this
Option, the Company shall have the right to (a) require Optionee to remit to the
Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such Option Shares or (b) take whatever action
it deems necessary to protect its interest with respect to tax liabilities.

 

11.         Governing Law. This Option shall be construed and interpreted under
the laws of the State of California governing agreements which are wholly made
and performed therein, as this Option is deemed to be, without giving any effect
to any choice or conflict or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California. Any
controversy or claim arising out of or relating to this Option, its enforcement,
arbitrability or interpretation shall be submitted to final and binding
arbitration, to be held in Los Angeles County, California, before a single
arbitrator, in accordance with California Code of Civil Procedure §§ 1280 et
seq. For purposes of venue the parties hereto agree that the Option shall be
deemed to have been made in Los Angeles, California. The arbitrator shall be
selected by mutual agreement of the parties hereto or, if the parties hereto
cannot agree, then by striking from a list of arbitrators supplied by the
American Arbitration Association or JAMS/Endispute. The arbitration shall be a
confidential proceeding, closed to the general public and will use and implement
the Federal Rules of Evidence with respect to the entire arbitration process.
The arbitrator shall issue a written opinion stating the essential findings and
conclusions upon which the arbitrator’s award is based. The parties hereto will
share equally in payment of the arbitrator’s fees and arbitration expenses and
any other costs unique to the arbitration hearing (recognizing that each side
bears its own deposition, witness, expert and attorneys’ fees and other expenses
to the same extent as if the matter were being heard in court).

 

Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

IN WITNESS WHEREOF, the Company has granted this Option on the day and year
first above written.

 

  LUXEYARD INC.           By:       Name: Braden Ricther     Title: CEO        
  ACCEPTED BY:                 Antonio Lopez   

  

41

 

 

Exhibit B

 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”), dated as of February 22, 2012 between
LUXEYARD, INC. a corporation organized under the laws of Delaware (the
“Company”), and Antonio Lopez (the “Holder”). The Company and the Holder are
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

WHEREAS, the Company is offering (the “Offering”) to sell to certain investors
(the “Investors”), upon the terms and conditions set forth in that certain
Subscription Agreement, dated as of February 24, 2012, by and among the Company
and the Investors (the “Subscription Agreement”), (i) the Shares (as defined in
the Subscription Agreement) and (ii) the Warrants (as defined in the
Subscription Agreement) which will be exercisable to purchase Warrant Shares (as
defined in the Subscription Agreement) in accordance with the terms of the
Warrants;

 

WHEREAS, as a condition to the Closing (as defined in the Subscription
Agreement) of the Offering and as an inducement to the Investors to enter into
the Subscription Agreement, the Holder understands that the Investors have
required, and the Company has agreed to obtain on behalf of the Investors, an
agreement from the Holder to refrain from disposing any of the Holder’s Shares
(as defined below) for a period of eighteen (18) months from the Closing Date
(as may be extended hereunder, the “Restricted Period”); and

 

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Subscription Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

12.         Restricted Actions. The Holder agrees that, during the Restricted
Period, the Holder will not (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any of the
Holder’s Shares, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to any of the Holder’s Shares, or
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of any of the Holder’s
Shares, whether any such transaction is to be settled by delivery of such
securities, in case or otherwise (the “Restricted Actions”). The Restricted
Actions are expressly agreed to preclude the Holder and any of its Affiliates
and any Person in privity with the Holder from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Holder’s Shares even if the
Holder’s Shares would be disposed of by someone other than the Holder, including
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Holder’s Shares
or with respect to any security that includes, relates to, or derives any
significant part of its value from the Holder’s Shares. This Section 1 shall not
apply to the exercise of options or warrants or the conversion of a security
outstanding as of the date hereof; provided, however, that the Holder agrees
that this Section 1 shall apply to any securities issued by the Company to the
Holder upon such an exercise or conversion. The restrictions on transfer
described in this Agreement are in addition to and cumulative with any other
restrictions on transfer otherwise agreed to by the Holder or to which the
Holder is subject to by applicable Law. For purposes of this Agreement,
“Holder’s Shares” means: (x) all shares of Common Stock owned directly or
indirectly by the Holder (including holding as a custodian) or with respect to
which the Holder has beneficial ownership within the rules and regulations of
the SEC and (y) all options or warrants to purchase shares of Common Stock or
other securities convertible into or exercisable or exchangeable for shares of
Common Stock owned directly or indirectly by the Holder (including holding as a
custodian) or with respect to which the Holder has beneficial ownership within
the rules and regulations of the SEC.

 

42

 

  

13.         Dispositions Not Deemed Restricted Actions. Notwithstanding Section
1 hereof, the Holder may, at any time and from time to time during the
Restricted Period, transfer the Holder’s Shares (a) as bona fide gifts or
transfers by will or intestacy, (b) to any trust for the direct or indirect
benefit of the Holder or the Immediate Family of the Holder, provided that any
such transfer shall not involve a disposition for value, or (c) to a partnership
which is the general partner of a partnership of which the Holder is a general
partner, provided, that, in the case of any gift or transfer described in
clauses (a), (b) or (c), each donee or transferee agrees in writing to be bound
by the terms and conditions contained herein in the same manner as such terms
and conditions apply to the Holder. For purposes of this Agreement, “Immediate
Family” shall mean spouse, domestic partner, lineal descendant (including
adopted children), father, mother, brother or sister of the transferor, as well
as any non-profit organization or charitable organization.

 

14.         Extension of Restricted Period. If (a) the Company issues an
earnings release or material news or a material event relating to the Company
occurs during the last seventeen (17) days of the Restricted Period, or (b)
prior to the expiration of the Restricted Period, the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the Restricted Period, the Restricted Period shall be extended
until the expiration of the eighteen (18)-day period beginning on the issuance
of the earnings release or the occurrence of the material news or material
event.

 

15.         Ownership. The Holder now has, and, except as contemplated by
clauses (a), (b) and (c) of Section 2, for the duration of the Restricted Period
will have, good and marketable title to the Holder’s Shares, free and clear of
all liens, encumbrances, and claims whatsoever. During the Restricted Period,
the Holder shall retain all rights of ownership in the Holder’s Shares,
including, without limitation, voting rights and the right to receive any
dividends that may be declared in respect thereof, except as otherwise provided
in the Transaction Documents whereby any benefits, rights, title or otherwise
shall inure to the Investors.

 

16.         Company and Transfer Agent. The Company is hereby authorized and
required to disclose the existence of this Agreement to its transfer agent. The
Company and its transfer agent are hereby authorized and required to decline to
make any transfer of the Holder’s Shares if such transfer would constitute a
violation or breach of this Agreement and/or the Subscription Agreement. The
Holder also agrees and consents to the entry of stop transfer instructions with
the Company’s transfer agent and registrar against the transfer of the Holder’s
Shares except in compliance with this Agreement.

 

43

 

 

17.         Miscellaneous.





 

(d)          Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the Business Day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) Business Days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the Business Day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the Business Day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding Business Day. If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 6(a)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

 

If to the Company, to:  

LY Retail LLC d/b/a Luxeyard.com
8884 Venice Blvd

Los Angeles, Ca. 90034

Attention: Margot Ritcher, Chief Financial Officer

Telephone No.: 323-488-3574 ext 211

Facsimile No.: ______________

      With copies to:  

Anslow & Jaclin, LLP

195 Route 9 South, Suite 204

Manalapan, New Jersey 07726

Attention: Richard I Anslow, Esq.

Telephone No.: 732-409-1212

Facsimile No.: 732-577-1188

      If to the Holder:   The address set forth on the signature page hereto.

  

(e)          Rights of Investors. The Company and the Holder acknowledge that
this Agreement is being entered into for the benefit of the Investors and may be
enforced by the Investors.

 

(f)          Waiver. The rights and remedies of the Parties are cumulative and
not alternative. Neither the failure nor any delay by any Party in exercising
any right, power, or privilege under this Agreement or the documents referred to
in this Agreement will operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. The Company may not waive any
right, power, or privilege hereunder without the prior written consent of the
Investors.

 

(g)          Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the Investors and the Party against whom the
enforcement of such amendment is sought.

 

44

 

  

(h)          Assignments, Successors, and No Third-Party Rights. No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the Parties. Except as set
forth in this Section 6, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Parties any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement.

 

(i)          Further Assurances. The Parties agree (i) to furnish upon request
to each other such further information, (ii) to execute and deliver to each
other such other documents, and (iii) to do such other acts and things, all as
the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

 

(j)          Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(k)          Section Headings. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement, unless the context
indicates otherwise.

 

(l)          Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.

 

(m)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

45

 

  

(n)          Specific Performance. Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the U.S. or any state thereof having jurisdiction over the Parties and
the matter, in addition to any other remedy to which they may be entitled, at
Law or in equity.

 

(o)          Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Texas,
without regard to conflicts of Laws principles. Each of the Parties submits to
the jurisdiction of any state or federal court sitting in the State of Texas, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served. Nothing
in this Section 6(l), however, shall affect the right of any Party to serve
legal process in any other manner permitted by Law or at equity. Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law or at equity.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

      Antonio Lopez       Address for notice:   Antonio Lopez   c/o Christian
Vega   32-34 34th Street   Astoria, New York  11106       LUXEYARD INC.      
By:       Name: Braden Richter     Title: Chief Executive Officer,

  

46

 

 

Exhibit C

 

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
made and entered into as of this 22nd day of February, 2012 (the “Effective
Date”), by and among eOPULENCE LLC, a New York corporation (“Seller”), and LY
Retail LLC, a California Limited Liability Company (“Buyer”). Buyer and Seller
are referred to collectively herein as the "Parties.”

 

WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement
of even date herewith (the “Purchase Agreement”), pursuant to which Buyer has
purchased certain assets of Seller;

 

WHEREAS, the Asset Purchase Agreement provides for, among other things, the
transfer and sale to Buyer of certain assets of Seller, all as more fully
described in the Purchase Agreement, for consideration in the amount and upon
the terms provided in the Purchase Agreement;

 

WHEREAS, by this instrument Seller is vesting in Buyer all of the properties,
assets and rights of Seller hereinafter described; and

 

WHEREAS, pursuant to the Purchase Agreement, Seller has further agreed to assign
certain rights and agreements to Buyer, and Buyer has agreed to assume certain
obligations of Seller, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt,
adequacy and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 

1.          Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings for such terms that are set forth in the Purchase
Agreement.

 

2.          Bill of Sale. Seller does hereby convey, grant, bargain, sell,
transfer, set over, assign, remise, release, and confirm, effective as of 12:01
a.m. Seller’s local time on February __, 2012 (the “Effective Time”), all of
Seller’s right, title and interest, of every nature and description, in and to
the Acquired Assets, wherever located to have and to hold all of the Acquired
Assets unto Buyer, its successors and permitted assigns forever, to its and
their own use forever.

 

3.          Assignment and Assumption. Seller does hereby assign, sell, transfer
and set over (collectively, the “Assignment”) to Buyer, as of the Effective
Time, all of Seller’s right, title, benefit, privileges and interest in and to,
and all of Seller’s burdens, obligations and liabilities in connection with,
each of the Assumed Liabilities. Buyer does hereby accept the Assignment and
assumes and agrees to observe and perform all of the duties, obligations, terms,
provisions and covenants, and to pay and discharge all of the liabilities of
Seller to be observed, performed, paid or discharged from and after the Closing,
in connection with the Assumed Liabilities. Buyer hereby assumes the Assumed
Liabilities. Buyer assumes no Excluded Liabilities, and the parties hereto agree
that all such Excluded Liabilities shall remain the sole responsibility of
Seller.

 

4.          Successors and Assigns; No Third Party Beneficiaries. This Agreement
is executed by Seller and shall be binding upon it and its successors and
assigns, for the uses and purposes set forth above and referred to herein,
effective immediately upon its delivery to Buyer. Nothing in this instrument,
express or implied, is intended or shall be construed to confer upon, or give
to, any person or entity other than Buyer and its successors and permitted
assigns any remedy or claim under or by reason of this Agreement or any terms,
covenants or conditions, promises or agreements hereof, and all the terms,
covenants and conditions, promises and agreements contained in this Agreement
shall be for the sole and exclusive benefit of Buyer and its successors and
permitted assigns.

 

5.          Purchase Agreement Conflict. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.

 

47

 

 

6.          Further Actions. Each of the parties hereto covenants and agrees, at
its own expense, to execute and deliver, at the request of the other party
hereto, such further instruments of transfer and assignment as such other party
may reasonably request to more effectively consummate the assignments and
assumptions contemplated by this Agreement.

 

7.          Counterparts; Facsimile/Electronic Mail . This Agreement may be
executed in one or more original counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument. One or more counterparts of this Agreement may be delivered by
facsimile or electronic mail, with the intention that delivery by such means
shall have the same effect as delivery of an original counterpart hereof.

 

8. Governing Law/Arbitration Of Disputes.

 

(a)          Mandatory Arbitration. Buyer, on the one hand, and Seller, on the
other, shall promptly submit any dispute, claim or controversy arising out of or
relating to this Agreement or any Transaction Document (including, without
limitation, with respect to the meaning, effect, validity, termination,
interpretation, performance or enforcement of this Agreement or such Transaction
Document) or any alleged breach (including any action in tort, contract, equity
or otherwise) to binding arbitration before one arbitrator (the "Arbitrator").
The Parties agree that, except as otherwise provided herein respecting temporary
or preliminary injunctive relief, binding arbitration shall be the sole means of
resolving any dispute, claim or controversy arising out of or relating to this
Agreement or any Transaction Document (including, without limitation, with
respect to the meaning, effect, validity, termination, interpretation,
performance or enforcement of this Agreement or such Transaction Document) or
any alleged breach (including any claim in tort, contract, equity or otherwise).

 

(b)          Arbitrator's Qualifications and Selection. The Arbitrator shall be
an active member of the California Bar, specializing for at least fifteen (15)
years in mergers and acquisitions. The Arbitrator shall be selected by the
California chapter head of the American Arbitration Association upon the request
of any Party. The Arbitrator shall be selected within thirty (30) days of
request.

 

(c)          Governing Law; Written Decision. Any arbitration hereunder or under
any Transaction Document, shall be governed by the laws of the State of
Delaware, which laws the Arbitrator shall apply in rendering his or her
decision. The Arbitrator shall issue a written decision, setting forth findings
of fact and conclusions of law, within 60 days after he or she shall have been
selected. The Arbitrator shall have no authority to award punitive or other
exemplary damages.

 

(d)          Procedures; Evidence; Experts.

 

(i) Any arbitration instituted by a Party shall be held in Los Angeles, CA in
accordance with and under the then-current provisions of the rules of the
American Arbitration Association, except as otherwise provided herein.

 

(ii) On application to the Arbitrator, any Party shall have rights to discovery
to the same extent as would be provided under the Federal Rules of Civil
Procedure and the Federal Rules of Evidence shall apply to any Arbitration under
this Agreement; provided, however, that the Arbitrator shall limit any discovery
or evidence such that his or her decision shall be rendered within the period
referred to in Section 9(c).

 

(iii) The Arbitrator may, at his or her discretion and at the expense of the
Party (ies) who will bear the cost of the Arbitration, employ experts to assist
him or her in his or her determinations.

 

(e)          Costs. The costs (excluding the fees of counsel for the Parties) of
the Arbitration proceeding shall be borne solely by the unsuccessful Party and
shall be awarded as part of the Arbitrator's decision, unless the Arbitrator
shall otherwise allocate such costs, for reasons set forth in such decision.

 

(f)          Consent to Jurisdiction. Any judgment upon any award rendered by
the Arbitrator may be entered in and enforced by any court of competent
jurisdiction. The Parties expressly consent to the jurisdiction of the Federal
courts in Central District of California to enforce any award of the Arbitrator
or to render any provisional or injunctive relief in connection with or in aid
of the arbitration. The Parties expressly consent to the personal and subject
matter jurisdiction of the Arbitrator to arbitrate any and all matters to be
submitted to arbitration hereunder. None of the Parties hereto shall challenge
any arbitration hereunder on the grounds that any Person necessary to such
arbitration (including, without limitation, any Party hereto) shall have been
absent from such arbitration for any reason, including, without limitation, that
such Person shall have been the subject of any bankruptcy, reorganization or
insolvency proceeding.

 

48

 

 

(g)          Injunctive Relief. This Section 9 shall not prevent any Party from
seeking or obtaining temporary or preliminary injunctive relief in a court for
any breach or threatened breach of any provision of this Agreement or any
Transaction Document; provided, that the determination whether such breach or
threatened breach shall have occurred and the remedy therefore (other than with
respect to such preliminary or temporary relief) shall be made by arbitration
pursuant to this Section 9.

 

(h)          Indemnification. The Parties shall indemnify the Arbitrator and any
experts employed by the Arbitrator and hold them harmless from and against any
Claim arising out of any arbitration under this Agreement or any Transaction
Document, unless resulting from the willful misconduct of the Person
indemnified.

 

(i)          Survival. The provisions of this Section 9 shall survive the
termination of this Agreement and any Transaction Document.

 

(j)          WAIVER OF JURY TRIAL; EXEMPLARY DAMAGES. ALL PARTIES HEREBY WAIVE
THEIR RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT. No Party shall be awarded punitive or
other exemplary damages respecting any dispute arising under this Agreement or
any Transaction Document.

 

(k)          Interest. Any amount payable by one Party to another under this
Section 9, shall bear interest at the rate of 12% per annum from the date due
until paid. This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware without regard to the
conflicts of laws provisions thereof.

 

Please have an authorized representative of each Party sign in the place
indicated below which will confirm each Parties’ acceptance of the terms and
conditions set forth this Agreement.

 

Agreed and Accepted:

 

L LLC   eOPULENCE LLC       By:     By:           Antonio Lopez           Its:  
  By:           Christian Vega

 



49

